Exhibit 10.1

 

Execution Version

 

DEUTSCHE BANK
SECURITIES INC.
DEUTSCHE BANK
AG NEW YORK
BRANCH

Deutsche Bank
Trust Company
Americas

60 Wall Street

New York, New York
10005

 

Wells Fargo Bank,
National
Association

14241 Dallas Parkway

Suite 1300

Dallas, Texas 75254

 

WELLS FARGO
SECURITIES, LLC

550 South Tryon Street

Charlotte, North Carolina
28202

Barclays

745 Seventh Avenue

New York, NY
10019

 

November 11, 2019

 

Weatherford International plc,

Weatherford International Ltd.,

and

Weatherford International, LLC

 

ABL Credit Facility and LC Credit Facility

Commitment Letter

 

Weatherford International plc

2000 St. James Place

Houston, Texas 77056

 

Attention:     Christoph Bausch

Executive Vice President

and Chief Financial Officer

 

Ladies and Gentlemen:

 

You (“Parent”) and your subsidiaries, Weatherford International Ltd.
(“WIL-Bermuda”) and Weatherford International, LLC (“WIL-Delaware”, and together
with WIL-Bermuda, collectively, the “Borrowers”), have requested that (a)
Deutsche Bank Securities Inc. (“DBSI”), Deutsche Bank AG New York Branch
(“DBNY”), Wells Fargo Bank, National Association (“WF”), Wells Fargo Securities,
LLC (“WFS” and together with WF, collectively the “WF Parties” or, individually,
a “WF Party”) and Barclays Bank PLC (“Barclays” and together with DBNY and WF,
collectively, the “Commitment Parties” or, individually, a “Commitment Party”)
agree to arrange and syndicate (i) a senior secured LC credit facility in an
aggregate amount of up to $200,000,000 but not less than $105,000,000 (the “LC
Facility”) and (ii) a senior secured ABL revolving credit facility in an
aggregate amount of up to $450,000,000 (the “ABL Facility” and together with the
LC Facility, the “Facilities”), (b)(i) the Commitment Parties commit to provide
$105,000,000 of the LC Facility (divided among the Commitment Parties as
provided below), and (ii) Deutsche Bank Trust Company Americas (“DBTCA”,
together with the Commitment Parties and the Joint Lead Arrangers, the “Exit
Facility Parties”) serve as administrative agent for the LC Facility, and (c)(i)
the Commitment Parties commit to provide the full amount of the ABL Facility,
and (ii) WF serve as administrative agent for the ABL Facility. It is agreed
that (a) each of DBSI,

 



1

 

 

WFS and Barclays will act as a joint lead arranger and joint bookrunner for the
LC Facility (collectively in such capacities, the “LC Joint Lead Arrangers”) and
(b) each of DBSI, WF and Barclays will act as a joint lead arranger and joint
bookrunner for the ABL Facility (collectively in such capacities, the “ABL Joint
Lead Arrangers”, together with the LC Joint Lead Arrangers, the “Joint Lead
Arrangers”). The Facilities will be utilized to (a) at your election, refinance
certain of your and your subsidiaries’ existing indebtedness in connection with
your emergence from your Chapter 11 Cases (as defined below), (b) finance
general corporate needs of you and your subsidiaries and (c) pay fees and
expenses associated with the Facilities (collectively, the “Transactions”).

 

Furthermore, (i) DBNY is pleased to advise you of its commitment to provide (a)
$50,000,000 of the LC Facility and $150,000,000 of the ABL Facility, consisting
of $120,000,000 of the Revolver (as defined in the ABL Term Sheet referred to
below) and $30,000,000 of the FILO (as defined in the ABL Term Sheet referred to
below), (ii) WF is pleased to advise you of its commitment to provide (a)
$30,000,000 of the LC Facility and (b) $200,000,000 of the ABL Facility,
consisting of $200,000,000 of the Revolver and (iii) Barclays is pleased to
advise you of its commitment to provide (a) $25,000,000 of the LC Facility and
(b) $100,000,000 of the ABL Facility, consisting of $80,000,000 of the Revolver
and $20,000,000 of the FILO. Such commitments by the Commitment Parties are
several and not joint and several.

 

The LC Joint Lead Arrangers agree to use commercially reasonable efforts to
assemble a syndicate of financial institutions (together with DBNY, WF and
Barclays, the “LC Lenders”) identified by it and acceptable to you, to provide
the balance of the desired commitments for the LC Facility, in each case upon
the terms and subject to the conditions set forth or referred to in this
commitment letter (including the Term Sheets referred to below, this “Commitment
Letter”) and Exhibit A (the “LC Term Sheet”).

 

1.Titles and Roles

 

It is agreed that (i) DBSI, WFS and Barclays will act as LC Joint Lead
Arrangers, and (ii) DBTCA will act as the sole and exclusive administrative
agent for the LC Facility (in such capacity, the “LC Administrative Agent”). It
is further agreed that in any LC Information Materials (as defined below) and
all other offering or marketing materials in respect of the LC Facility, DBSI
shall have “left side” designation and shall appear on the top left and shall
hold the leading role and responsibility customarily associated with such “top
left” placement.

 

It is also agreed that (i) DBSI, WF and Barclays will act as ABL Joint Lead
Arrangers, and (ii) WF will act as the sole and exclusive administrative agent
for the ABL Facility (in such capacity, the “ABL Administrative Agent”). It is
further agreed that in any ABL Information Materials (as defined below) and all
other offering or marketing materials in respect of the ABL Facility, WF shall
have “left side” designation and shall appear on the top left and shall hold the
leading role and responsibility customarily associated with such “top left”
placement.

 

You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than as expressly
contemplated by this Commitment Letter, the Term Sheets and the Fee Letters
referred to below) will be paid in connection with the Facilities unless you and
we shall so agree.

 



2

 

 

2.Syndication

 

The Joint Lead Arrangers intend to syndicate the Facilities (including, in their
discretion, all or part of their respective commitments hereunder) (i) in the
case of the LC Facility, to LC Lenders identified by them and acceptable to you
and the Issuing Banks, and (ii) in the case of the ABL Facility, to financial
institutions (together with DBNY, WF and Barclays, the “ABL Lenders” and
together with the LC Lenders, the “Lenders”) identified by them in consultation
with you; provided, that, for the avoidance of doubt, such syndication shall not
relieve any Commitment Party of its obligations set forth herein to fund the
Facilities on the terms and conditions set forth in this Commitment Letter, and
unless you agree in writing, the Commitment Parties shall retain exclusive
control over all rights and obligations with respect to its commitments,
including all rights with respect to consents, modifications, waivers and
amendments, until after the initial funding of the Facilities on the closing
date has occurred. Without limiting your obligations to assist with syndication
efforts as set forth below, it is understood that the Exit Facility Parties’
commitments hereunder are not subject to commencement or completion of
syndication of the Facilities or your satisfaction of such obligations. The
Joint Lead Arrangers intend to commence a coordinated syndication effort
promptly upon the execution of this Commitment Letter and approval by the
Bankruptcy Court (as defined below) of indemnification and expense reimbursement
provisions set forth in the ABL Credit Facility and LC Credit Facility Proposal
Letter, dated as of October 28, 2019, among Parent, the Borrowers and the Exit
Facility Parties, and you agree actively to assist them in completing the
syndication reasonably satisfactory to them. Such assistance shall include (a)
your using commercially reasonable efforts to ensure that the syndication
efforts benefit from your existing lending relationships, (b) direct contact
between senior management and advisors of each Borrower and the proposed
Lenders, upon reasonable notice and at reasonably convenient times and
locations, (c) the hosting, at your expense, with the Joint Lead Arrangers of
one joint meeting of prospective Lenders of the Facilities, upon reasonable
notice and at a reasonably convenient time and location and (d) as set forth in
the next paragraph, assistance in the preparation of customary materials to be
used in connection with ABL Joint Lead Arranger’s syndication of the ABL
Facility (the “ABL Information Materials”) and/or LC Joint Lead Arranger’s
syndication of the LC Facility (the “LC Information Materials”) (collectively
with the Term Sheets, the “Information Materials”). For the avoidance of doubt,
neither you nor any of your subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any
attorney-client privilege (as reasonably determined by your counsel), law, rule
or regulation, or any obligation of confidentiality binding on you, your
subsidiaries and affiliates and owing to a third party that was not entered into
in contemplation of this provision (provided that you shall notify us if any
such information is being withheld). You hereby authorize the Joint Lead
Arrangers to download copies of your trademark logos from your website and post
copies thereof and any Information Materials to the Joint Lead Arrangers’ deal
sites on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic
platform chosen by the Joint Lead Arrangers to be the electronic transmission
system (an “Electronic Platform”) established by the Joint Lead Arrangers to
syndicate the Facilities, and to use your trademark logos on any confidential
information memoranda, presentations and other marketing materials prepared in
connection with the syndication of the Facilities or, with your consent (which
consent not to be unreasonably withheld, conditioned or delayed), in any
advertisements that they may place after the closing of the Facilities in
financial and other newspapers, journals, the World Wide Web, home page or
otherwise, at their own expense describing their services to the Borrowers
hereunder. You also understand and acknowledge that the Joint Lead Arrangers may
provide to market data collectors, such as league table, or other service
providers to the lending industry, information regarding the closing date, size,
type, purpose of, and parties to, the Facilities.

 



3

 

 

You will, at the request of the Joint Lead Arrangers, assist the Joint Lead
Arrangers in preparing the Information Materials, including but not limited to a
Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders. If requested, you also will assist them in preparing an
additional version of each of the ABL Information Materials and LC Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (the “Public-Siders”) who do not wish
to receive material non-public information (within the meaning of United States
federal securities laws) with respect to the Borrowers, their respective
affiliates and any of their respective securities (“MNPI”) and who may be
engaged in investment and other market related activities with respect to the
Borrowers’ or their affiliates’ securities or loans. Before distribution of any
Information Materials, you agree to execute and deliver to the Joint Lead
Arrangers (i) a letter in which you authorize distribution of the Information
Materials to a prospective Lender’s employees willing to receive MNPI (the
“Private-Siders”) and (ii) a separate letter in which you authorize distribution
of the Public-Side Version to Public-Siders and represent that either (x) no
MNPI is contained therein or (y) neither the Borrowers, nor any of their
controlling or controlled entities has any debt or equity securities issued
pursuant to a public offering or Rule 144A private placement and agree that if
the Borrowers, or any of their controlling or controlled entities becomes the
issuer of any debt or equity securities issued pursuant to a public offering or
Rule 144A private placement thereafter, you will publicly disclose any
information contained in the Information Materials delivered to Public-Siders
that constitutes MNPI at such time.

 

The Borrowers agree that the following documents may be distributed to both
Private-Siders and Public-Siders, unless any Borrower advises the Joint Lead
Arrangers in writing (including by email) within a reasonable time prior to
their respective intended distribution that such materials should only be
distributed to Private-Siders: (a) administrative materials prepared by the
Joint Lead Arrangers for prospective Lenders (such as a lender meeting
invitation, bank allocation, if any, and funding and closing memoranda), (b)
term sheets summarizing the Facilities’ terms and notification of changes
thereto and (c) other materials intended for prospective Lenders after the
initial distribution of Information Materials. If you advise the Joint Lead
Arrangers that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will not receive such materials without
further discussions with, and prior written approval by, you.

 

The Borrowers hereby authorize the Joint Lead Arrangers to distribute draft and
execution versions of definitive documentation relating, including the Term
Sheets and customary administrative questionnaires, to the Facilities to
Private-Siders and Public-Siders.

 

As the Joint Lead Arrangers, DBSI, WF, WFS and Barclays will manage, in
consultation with you, all aspects of the syndication of the applicable
Facilities, including decisions as to (i) the selection of institutions to be
approached and when they will be approached, (ii) when their commitments will be
accepted, (iii) which institutions will participate, (iv) the allocations of the
commitments among the applicable Lenders and (v) the amount and distribution of
fees among the applicable Lenders; provided that your consent (not to be
unreasonably withheld or delayed) with respect to matters described in (A)
clauses (i), (iii) and (v) above will be required with respect to the LC
Facility (and the Issuing Bank’s consent for clause (iii) will also be required,
such consent not to be unreasonably withheld or delayed). In acting as the Joint
Lead Arrangers, except as expressly set forth herein, DBSI, WF, WFS and Barclays
will have no responsibility other than to arrange the syndication as set forth
herein and are acting solely in the capacity of arm’s length contractual
counterparties to Parent and the Borrowers with respect to the arrangement of
the applicable Facilities (including in connection with determining the terms
thereof) and not as a financial advisor or a fiduciary to, or an agent of,
Parent or the Borrowers or any other person.

 



4

 

 

3.Information

 

To assist the Joint Lead Arrangers in their respective syndication efforts, you
agree promptly to prepare and provide to the Joint Lead Arrangers all
information with respect to Parent and the Borrowers and the transactions
contemplated hereby, including all financial information and projections (such
projections, the “Projections”), as each may reasonably request in connection
with the arrangement and syndication of the Facilities. You hereby represent and
covenant that (a) all information, other than the Projections and information of
a general economic or industry specific nature, that has been or will be made
available to the Joint Lead Arrangers by you or any of your representatives (the
“Information”), when taken as a whole, is or will be, when furnished (or, if
dated as of a specific date, or if otherwise specified therein to be correct
only as of a specific date, as of such date), complete and correct in all
material respects and does not or will not, when so furnished (or, if dated as
of a specific date, or if otherwise specified therein to be correct only as of a
specific date, as of such date), contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto) and (b) the Projections that have been or will be made
available to the Joint Lead Arrangers by you or any of your subsidiaries or any
of your or their representatives in connection with the Transactions have been
or will be prepared and furnished in good faith based upon assumptions you deem
reasonable when prepared and furnished, it being understood that the Projections
are subject to uncertainties and contingencies, many of which are beyond your
control, are not to be viewed as facts and that actual results may differ from
the projected results, and such differences may be material and such Projections
should not be regarded as a representation by you that the projected results
will be achieved and that no assurance can be given that any such Projections
will be realized. If, at any time prior to the date on which each of the
Facilities becomes effective in accordance with the terms thereof, any of the
representations and warranties in the preceding sentence would not be accurate
and complete in any material respect if the Information or Projections were
being furnished, and such representations and warranties were being made, at
such time, then you agree to promptly supplement the Information and/or
Projections so that the representations and warranties contained in this
paragraph will be accurate and complete in all material respects under those
circumstances (it being understood that the filing of any current or periodic
reports with the U.S. Securities and Exchange Commission that contain such
updated Information shall satisfy such obligation to supplement the
Information). You understand that in arranging and syndicating the Facilities
the Joint Lead Arrangers may use and rely on the Information and Projections
without independent verification thereof.

 

4.Fees

 

As consideration for (i) DBNY’s commitment hereunder and the agreement of DBSI
to perform the services described herein, you agree, jointly and severally, to
pay the nonrefundable fees set forth in the LC Term Sheet, in the fee letter
dated the date hereof and delivered herewith (the “DB Fee Letter”) and DBTCA to
perform the services described herein, you agree, jointly and severally, to pay
the nonrefundable fees in the fee letter dated the date hereof and delivered
herewith (the “DBTCA Fee Letter”) and in the Joint Fee Letter referred to below,
(ii) WF’s commitment hereunder and the agreement of the WF Parties to perform
the services described herein, you agree, jointly and severally, to pay to the
applicable WF Party the nonrefundable fees set forth in Exhibit B (the “ABL Term
Sheet”, and together with the LC Term Sheet, the “Term Sheets”), in the WF
Parties fee letter dated the date hereof and delivered herewith (the “WF Fee
Letter”) and in the Joint Fee Letter, and (iii) Barclays’ commitment hereunder
and its agreement to perform the services described herein, you agree, jointly
and severally, to pay to Barclays the nonrefundable fees set forth in the fee
letter dated the date hereof and delivered herewith (the “Barclays Fee Letter”)
and in the fee letter dated the date hereof among you, DBSI, DBTCA, WF, WFS and
Barclays (the “Joint Fee Letter”, and together with the DB Fee Letter, the DBTCA
Fee Letter, the WF Fee Letter and the Barclays Fee Letter, the “Fee Letters”).

 



5

 

 

You agree that, once paid, the fees or any part thereof payable hereunder or
under any Fee Letter shall not be refundable under any circumstances, regardless
of whether the transactions or borrowings contemplated by this Commitment Letter
are consummated, except as otherwise agreed in writing by you and the parties
thereto. All fees payable hereunder and under the Fee Letters shall be paid in
immediately available funds in U.S. Dollars and shall not be subject to
reduction by way of withholding, setoff or counterclaim or be otherwise affected
by any claim or dispute related to any other matter. In addition, all fees
payable hereunder shall be paid without deduction for any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any national,
state or local taxing authority (other than taxes imposed on or measured by net
income and taxes resulting from any failure of a financial institution to timely
provide any tax forms, certificates or other documents prescribed by law that
are reasonably necessary to claim an exemption from or reduction in such taxes),
or will be grossed up by you for such amounts.

 

5.Conditions

 

The commitments hereunder and the agreements to perform the services described
herein of each party hereto are subject to (a) there not occurring or becoming
known to us any material adverse condition or material adverse change in or
affecting the business, operations, property or financial condition of Parent
and its subsidiaries, taken as a whole, since July 3, 2019, (b) receipt of a
final appraisal and field exam in respect of certain borrowing base collateral,
in each case reasonably satisfactory to each of the Joint Lead Arrangers, (c)
its reasonable satisfaction that prior to and during the syndication of the
Facilities there shall be no competing offering, placement or arrangement of any
debt securities or bank financing by or on behalf of Parent or any Borrower or
any affiliate thereof (other than the exit facility notes to be issued pursuant
to the Plan (as defined below) and any bilateral letter of credit or similar
facilities deemed reasonably necessary by you), (d) the occurrence of the
effective date under the plan of reorganization of Parent and the Borrowers in
their chapter 11 cases (the “Chapter 11 Cases”) confirmed by the United States
Bankruptcy Court for the Southern District of Texas (such court, the “Bankruptcy
Court” and such plan of reorganization, the “Plan”), (e) the Joint Lead
Arrangers shall have been afforded a period of time beginning on the date hereof
and ending on November 25, 2019 (such period of time, the “Marketing Period”) in
which to syndicate the Facilities, (f) consummation of the scheme of arrangement
of Parent as approved by the Irish court, (g) consummation of the scheme of
arrangement of WIL-Bermuda as approved by the Bermuda court, (h) the
negotiation, execution and delivery on or before December 31, 2019 of definitive
documentation relating to the Facilities reasonably satisfactory to the Joint
Lead Arrangers, you and each of their and your respective counsels
(collectively, the “Loan Documents”) and (i) the other conditions to closing set
forth or referred to in the applicable Term Sheets. The terms of the Facilities
are not limited to those set forth herein and in the applicable Term Sheets, and
those matters that are not covered by the provisions hereof and of the
applicable Term Sheets are subject to the approval and agreement of the
applicable Joint Lead Arrangers and the Borrowers; provided, that
notwithstanding the foregoing, the only conditions to the commitments hereunder
and the agreements to perform the services described herein are those described
above in this paragraph.

 



6

 

 

6.Indemnity; Costs and Expenses

 

You agree, jointly and severally, (a) to indemnify and hold harmless the Exit
Facility Parties and their respective branches and/or affiliates and their
respective officers, directors, employees, advisors, and agents (each, an
“indemnified person”) from and against any and all losses, claims, damages,
liabilities and related expenses to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the Term
Sheets, the Fee Letters, the Facilities, the use of the proceeds thereof, the
syndication thereof or any actual or potential claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing (including in
relation to enforcing the terms of this paragraph) (each, a “Proceeding”),
regardless of whether any indemnified person is a party thereto, whether or not
such Proceedings are brought by you, your equity holders, affiliates, creditors
or any other person, and to reimburse each indemnified person upon demand for
any reasonable and documented out of pocket legal expenses (including, to the
extent necessary, one local counsel in each applicable jurisdiction, and in the
event of any actual or perceived conflict of interest among the indemnified
persons, one additional counsel (and, if necessary, one local counsel in each
relevant jurisdiction) for each group of indemnified persons similarly situated
that is subject to such conflict) or other expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to the
extent they (i) arise or result from (A) the willful misconduct or gross
negligence of such indemnified person or (B) a breach of the funding obligations
of such indemnified person or any of such indemnified person’s affiliates under
this Commitment Letter, or (ii) have not resulted from an act or omission by you
or any of your affiliates and have been brought by an indemnified person against
any other indemnified person (other than any claims against the Exit Facility
Parties in their respective capacities or in fulfilling their respective roles
as an arranger or agent or any similar role thereunder), and (b) to reimburse
the Exit Facility Parties and their respective affiliates on demand for all
reasonable and documented out-of-pocket expenses (including due diligence
expenses, syndication expenses, consultant’s fees and expenses, travel expenses,
and reasonable and documented fees, charges and disbursements of counsel
including those of Simpson Thacher & Bartlett LLP, counsel to DB, and Goldberg
Kohn Ltd., counsel to WF in connection with the ABL Facility, and, to the extent
necessary, one local counsel in each applicable jurisdiction for all Exit
Facility Parties taken as a whole, and one additional local counsel in the event
of any actual or perceived conflict of interest among the indemnified persons
(and, if necessary, one local counsel in each relevant jurisdiction) for each
group of indemnified persons similarly situated that is subject to such
conflict, in each case) incurred in connection with the Facilities and any
related documentation (including this Commitment Letter, the Term Sheets, the
Fee Letters and the definitive documentation relating to the Facilities) or the
administration, amendment, modification or waiver thereof.

 

No indemnified person shall be liable for any damages arising from the use by
others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, including an
Electronic Platform or otherwise via the internet, except to the extent such
damages have resulted from (in each case as finally determined by a court of
competent jurisdiction in a final and non-appealable judgment) the willful
misconduct or gross negligence of such indemnified person (or its affiliates).
No indemnified person, you or any of your affiliates or the respective
directors, officers, employees, advisors, agents and representatives of the
foregoing shall be liable for any special, indirect, consequential or punitive
damages in connection with the Facilities or in connection with its activities
related to the Facilities, including without limitation, the syndication
thereof; provided, that the foregoing shall not limit your indemnification or
reimbursement obligations set forth herein to the extent any such indirect,
special, punitive or consequential damages are included in any third-party claim
with respect to which the applicable indemnified person is entitled to
indemnification pursuant to this Commitment Letter, and you agree, to the extent
permitted by applicable law, to not assert any claims against any indemnified
person with respect to the foregoing.

 



7

 

 

The expense reimbursements and indemnification provisions of this Commitment
Letter shall constitute administrative expenses under Sections 503(b)(1) and
507(a)(2) of the Bankruptcy Code in the Chapter 11 Cases of Parent and the
Borrowers without the need to file any motion (other than any motion as may be
necessary to obtain the approvals of this Commitment Letter and the Fee
Letters), application or proof of claim and notwithstanding any administrative
claims bar date, and upon approval of this Commitment Letter by the Bankruptcy
Court shall be immediately payable in accordance with the terms hereof without
further notice or order of the Bankruptcy Court.

 

You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless (a)
such settlement includes an unconditional release of such indemnified person in
form and substance reasonably satisfactory to such indemnified person from all
liability on claims that are the subject matter of such Proceedings and (b) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any indemnified person or any injunctive
relief or other non-monetary remedy. You acknowledge that any failure to comply
with your obligations under the preceding sentence may cause irreparable harm to
the Exit Facility Parties and the other indemnified persons.

 

7.Affiliate Activities, Sharing of Information, Absence of Fiduciary
Relationships

 

The Exit Facility Parties may employ the services of their respective affiliates
in providing certain services hereunder and, in connection with the provision of
such services, may exchange with such affiliates information concerning you and
the other companies that may be the subject of the transactions contemplated by
this Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and be subject to the obligations, of the Exit
Facility Parties hereunder. The Exit Facility Parties shall be responsible for
their respective affiliates’ failure to comply with such obligations under this
Commitment Letter.

 

You acknowledge that the Exit Facility Parties and their respective affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
The Exit Facility Parties will not use confidential information obtained from
you by virtue of the transactions contemplated by this Commitment Letter or
their other relationships with you in connection with the performance by such
Exit Facility Party, of services for other companies, and such Exit Facility
Party will not furnish any such information to other companies. You also
acknowledge that no Exit Facility Party has any obligation to use in connection
with the transactions contemplated by this Commitment Letter, or to furnish to
you, confidential information obtained from other companies.

 

You agree that the Exit Facility Parties will act under this Commitment Letter
as independent contractors and that nothing in this Commitment Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Exit Facility Party, on the one hand, and you and
your respective equity holders or your and their respective affiliates on the
other hand. You acknowledge and agree that (i) the transactions contemplated by
this Commitment Letter are arm’s-length commercial transactions between each
Exit Facility Party and, if applicable, its respective affiliates, on the one
hand, and you, on the other, (ii) in connection therewith and with the process
leading to such transaction each Exit Facility Party and, if applicable, each of
its respective affiliates, is acting solely as a principal and has not been, is
not and will not be acting as an advisor, agent or fiduciary of you, your
management, equity holders, creditors, affiliates or any other person and
(iii) with respect to the transactions contemplated hereby or the process
leading thereto, each Exit Facility Party and, if applicable, its respective
affiliates, has not assumed (x) an advisory or fiduciary responsibility in favor
of you or your affiliates (irrespective of whether such Exit Facility Party or
any of its affiliates has advised or is currently advising you or your
affiliates on other matters) or (y) any other obligation except the obligations
expressly set forth in this Commitment Letter. You further acknowledge and agree
that (i) you are responsible for making your own independent judgment with
respect to such transactions and the process leading thereto, (ii) you are
capable of evaluating and understand and accept the terms, risks and conditions
of the transactions contemplated hereby, and no Exit Facility Party shall have
any responsibility or liability to you with respect thereto, and (iii) no Exit
Facility Party is advising you as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction, and you shall consult with
your own advisors concerning such matters and you shall be responsible for
making your own independent investigation and appraisal of the transactions
contemplated hereby. Any review by an Exit Facility Party or any of its
respective affiliates of Parent, the Borrowers, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of such Exit Facility Party and shall not be on behalf of Parent
or any Borrower. Parent and the Borrowers agree that they will not claim that
any Exit Facility Party has rendered any advisory services or assert any claim
against any Exit Facility Party based on an alleged breach of fiduciary duty by
such Exit Facility Party in connection with this Commitment Letter and the
transactions contemplated hereby or assert any claim based on any actual or
potential conflict of interest that might be asserted to arise or result from
the engagement of such Exit Facility Party or any of its respective affiliates
acting as a financial advisor to Parent or such Borrower or any of their
respective affiliates, on the one hand, and the engagement of such Exit Facility
Party hereunder and the transactions contemplated hereby, on the other hand.

 



8

 

 

You further acknowledge that the Exit Facility Parties are full service
securities or banking firms engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any of the Exit Facility Parties may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for their own accounts and the accounts of customers, equity, debt and
other securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Exit Facility Parties or any of its respective customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

8.Confidentiality

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letters nor any of their
terms or substance shall be disclosed by you, directly or indirectly, to any
other person except (a) to your officers, directors, employees, agents,
attorneys, accountants and advisors who are directly involved in the
consideration of this matter and for whom you shall be responsible for any
breach by any one of them of this confidentiality undertaking or (b) to the
extent reasonably advisable (and, in the case of the Fee Letters, Schedule II to
the LC Term Sheet and Annex A-1 to the ABL Term Sheet, under seal if authorized
by the Bankruptcy Court or in redacted form reasonably satisfactory to the Exit
Facility Parties) to the bankruptcy court in connection with the Chapter 11
Cases, including by causing this Commitment Letter and its exhibits (but not the
Fee Letters, Schedule II to the LC Term Sheet or Annex A-1 to the ABL Term
Sheet) to be publicly filed on the docket maintained in the Chapter 11 Cases, or
(c) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law (in which case you agree, to the extent reasonably
practicable and permitted by law, to inform us promptly thereof), or (d) to the
legal and financial advisors for the existing ad hoc committee of holders of
existing senior notes of Parent or any Borrower on a confidential basis, or (e)
in connection with any remedy or enforcement of any right under this Commitment
Letter or the Fee Letters, or (f) publicly file this Commitment Letter (but not
the Fee Letters) in order to comply with any public disclosure requirements
under the applicable rules of the Securities Exchange Commission, provided that,
the foregoing restrictions shall cease to apply (except in respect of the Fee
Letters, Schedule II to the LC Term Sheet and Annex A-1 to the ABL Term Sheet
and their respective terms and substance) on the date that is two years after
this Commitment Letter has been accepted by you.

 



9

 

 

Each Exit Facility Party shall use all confidential information received by it
in connection with this Commitment Letter and the transactions contemplated
hereby solely for the purposes of providing the services contemplated hereby and
entering into the Transactions and shall treat confidentially, together with the
terms and substance of this Commitment Letter and the Fee Letters all such
information; provided that nothing herein shall prevent such Exit Facility Party
from disclosing any such information (a) to any Exit Facility Party’s affiliates
and its and its affiliates’ officers, directors, employees, legal counsel,
independent auditors, professionals and other experts or agents (the
“Representatives”) who need to know such information in connection with the
Facilities and the transactions contemplated hereby and are informed of the
confidential nature of such information, (b) pursuant to the order of any court
or administrative agency, in any legal proceeding or other compulsory process,
or otherwise as required by applicable law or regulation or as requested by a
governmental authority or self-regulatory body (in which case such Exit Facility
Party, to the extent permissible and practicable and except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority, agrees to inform you
promptly thereof), (c) to the extent that any such information becomes publicly
available other than by reason of disclosure by the Exit Facility Parties or
their respective affiliates or Representatives in breach of this Commitment
Letter, (d) for purposes of establishing a “due diligence” defense, (e) to any
direct or indirect contractual counterparty to any swap or derivative
transaction relating to the Borrower or any of its subsidiaries, (f) pursuant to
customary disclosure about the terms of the financing contemplated hereby in the
ordinary course of business to market data collectors and similar service
providers to the loan industry for league table purposes, (g) in connection with
any enforcement proceedings in connection with to terms hereof, (h) following
your consent to begin the syndication process, to prospective lenders or
participants, both on the public and private side and (i) to rating agencies in
connection with the rating of you or your affiliates, or the Facilities, in
connection with the Transactions. If the closing date of the Facilities occurs,
the Exit Facility Party’s obligations under this paragraph shall terminate and
be superseded by the confidentiality provisions in the Facilities. Otherwise,
the provisions of this paragraph shall automatically terminate two years
following the date of this Commitment Letter.

 

9.Miscellaneous

 

This Commitment Letter shall not be assignable by you without the prior written
consent of the Exit Facility Parties or by any of the Exit Facility Parties
without the prior written consent of you and the Borrowers (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto, provided that Barclays may assign its rights and obligations
under this Commitment Letter, including its commitments hereunder, to Barclays
Bank Ireland PLC without the consent of any other party so long as at the time
of any such assignment, Barclays Bank Ireland PLC shall be a U.S. Qualifying
Lender (as defined in the ABL Term Sheet). This Commitment Letter may not be
amended or waived except by an instrument in writing signed by you, the
Borrowers and the Exit Facility Parties. This Commitment Letter may be executed
in any number of counterparts, each of which shall be an original, and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed signature page of this Commitment Letter by facsimile or other
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof. This Commitment Letter, the Term Sheets
and the Fee Letters are the only agreements that have been entered into among us
with respect to the Facilities and set forth the entire understanding of the
parties with respect thereto.

 



10

 

 

This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York, and to the extent applicable, the Bankruptcy
Code. Each party hereto consents to the exclusive jurisdiction and venue of the
Bankruptcy Court or any other Federal court having jurisdiction over the Chapter
11 Cases, and, to the extent that the Bankruptcy Court or Federal court do not
have jurisdiction, any state or Federal court sitting in the Borough of
Manhattan in the City of New York, in each case over any suit, action or
proceeding arising out of or relating to the transactions contemplated by this
Commitment Letter or the Fee Letters or the performance of services hereunder or
thereunder. Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, (a) any right it may have to a trial by jury in any
legal proceeding arising out of or relating to this Commitment Letter, the Term
Sheets, the Fee Letters or the transactions contemplated hereby or thereby
(whether based on contract, tort or any other theory) and (b) any objection that
it may now or hereafter have to the laying of venue of any such legal proceeding
in the Bankruptcy Court or federal or state courts located in the City of New
York, Borough of Manhattan.

 

The Exit Facility Parties hereby notify Parent and the Borrowers that pursuant
to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”) and the requirements of 31 C.F.R.
§1010.230 (the “Beneficial Ownership Regulation”), they and their respective
affiliates are required to obtain, verify and record information that identifies
Parent and each Borrower and its respective subsidiary guarantors, which
information includes the name, address, tax identification number and other
information regarding Parent, such Borrower and their respective subsidiary
guarantors that will allow the Exit Facility Parties to identify Parent, such
Borrower and their respective subsidiary guarantors in accordance with the
Patriot Act and the Beneficial Ownership Regulation. This notice is given in
accordance with the requirements of the Patriot Act and is effective for each of
the Exit Facility Parties and each of their respective affiliates.

 

This paragraph, the compensation, reimbursement, indemnification,
confidentiality, jurisdiction, venue and waiver of jury trial provisions
contained herein and in the Fee Letters shall remain in full force and effect
regardless of whether definitive documentation relating to the Facilities shall
be executed and delivered and notwithstanding the termination of this Commitment
Letter or our respective commitments hereunder.

 

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on November 11, 2019; provided that this
Commitment Letter and the Fee Letters shall be of no force and effect unless the
Bankruptcy Court shall have approved the payment of all fees, payments,
expenses, indemnities and other obligations set forth in this Commitment Letter
and in the Fee Letters. Our respective commitments and agreements herein will
expire at such time in the event we have not received such executed counterparts
in accordance with the immediately preceding sentence. Thereafter, this
Commitment Letter shall terminate on the Expiration Date.

 



11

 

 

For purposes of this Commitment Letter, “Expiration Date” means the earliest to
occur of: (i) November 15, 2019 (or such later date as may be agreed in writing
by the Joint Lead Arrangers (in their sole discretion)), if and to the extent
the Bankruptcy Court has not entered an order, in form and substance reasonably
satisfactory the Joint Lead Arrangers (which order is final, is in full force
and effect, is unstayed and has not been amended, supplemented or otherwise
modified without the consent of the Joint Lead Arrangers) approving this
Commitment Letter, the Fee Letters and the transactions contemplated hereby and
thereby (including the fees, payments, expenses and indemnities and other
obligations set forth in this Commitment Letter and the Fee Letters); (ii) on
any date after which an order described in the immediately preceding clause (i)
has been entered but ceases to be in full force and effect, is stayed, is
vacated, or is amended or modified without the consent of the Joint Lead
Arrangers; (iii) upon receipt by the Joint Lead Arrangers and Commitment Parties
of notice of termination, with or without cause, from Parent or any Borrower,
(iv) the completion of the Chapter 11 Cases without the closing of the
Facilities; (v) the dismissal or conversion of the Chapter 11 Cases to
proceedings under Chapter 7 of the Bankruptcy Code; and (vi) December 31, 2019,
unless the closing of the Facilities, on the terms and subject to the conditions
contained herein, has been consummated on or before such date.

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



12

 

 

  Very truly yours,       DEUTSCHE BANK SECURITIES INC.       By: /s/ Philip
Saliba     Name: Philip Saliba     Title: Director       By: /s/ Stephen P.
Cunningham     Name: Stephen P. Cunningham     Title: Managing Director        
  DEUTSCHE BANK AG NEW YORK BRANCH           By: /s/ Philip Saliba     Name:
Philip Saliba     Title: Director       By: /s/ Stephen P. Cunningham     Name:
Stephen P. Cunningham     Title: Managing Director           Deutsche Bank Trust
Company Americas           By: /s/ Chris Niesz     Name:     Title: Vice
President       By: /s/ Luke Russell     Name: Luke Russell     Title: Assistant
Vice President

 

[Signature Page to Commitment Letter]

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION           By: Michael Janak     Name:
Michael Janak     Title: Managing Director       WELLS FARGO BANK, NATIONAL
ASSOCIATION       By: /s/ Heath Israel     Name: Heath Israel     Title:
Authorized Signatory

 

 

  WELLS FARGO SECURITIES, LLC           By: /s/ Kevin J. Scotto     Name: Kevin
J. Scotto     Title: Managing Director

 

[Signature Page to Commitment Letter]

 





 

 

  BARCLAYS BANK PLC           By: /s/ Joseph Jordan     Name: Joseph Jordan    
Title: Managing Director

 

[Signature Page to Commitment Letter]

 



 



 

Accepted and agreed to as of   the date first written above by:      
WEATHERFORD INTERNATIONAL PLC           By: /s/ Mark M. Rothleitner     Name:
Mark M. Rothleitner     Title: Vice President and Treasurer       WEATHERFORD
INTERNATIONAL LTD.           By: /s/ Mohammed Dadhiwala     Name: Mohammed
Dadhiwala     Title: Vice President       WEATHERFORD INTERNATIONAL, LLC        
  By: /s/ Mark M. Rothleitner     Name: Mark M. Rothleitner     Title: Vice
President and Treasurer  

 

[Signature Page to Commitment Letter]

 



 



 

Exhibit A 

 

This Term Sheet is part of the exit financing commitment letter dated November
11, 2019 (the “Commitment Letter”), addressed to Weatherford International plc,
Weatherford International Ltd. and Weatherford International, LLC from Deutsche
Bank Securities Inc., Deutsche Bank AG New York Branch, Deutsche Bank Trust
Company Americas, Wells Fargo Bank, National Association, Wells Fargo
Securities, LLC and Barclays Bank PLC and is subject to the terms and conditions
of the Commitment Letter. Capitalized terms used herein and the accompanying
Schedules shall have the meanings set forth in the Commitment Letter or Exhibit
B thereto (the “ABL Term Sheet”) unless otherwise defined herein.

 

LETTER OF CREDIT FACILITY

LC SUMMARY OF TERMS AND CONDITIONS

 

November 11, 2019



 

 



I.         Parties           Borrowers:   Weatherford International Ltd., a
Bermuda exempted company (“WIL-Bermuda”), and Weatherford International LLC, a
Delaware limited liability company (collectively, the “Borrowers”).      
Issuing Banks:   Each of Deutsche Bank AG New York Branch (“DBNY” and, at its
option, Deutsche Bank AG or its domestic or foreign branches or other
affiliates), Wells Fargo Bank, National Association (“Wells Fargo”), Barclays
Bank PLC (“Barclays”) and any additional issuing banks that agree to issue
Letters of Credit (as defined below), in each case up to a respective amount to
be agreed (each in such capacity, an “Issuing Bank” and, collectively, the
“Issuing Banks”).       Administrative Agent:   Deutsche Bank Trust Company
Americas (“DBTCA”, in such capacity, the “Administrative Agent”).       Joint
Lead Arrangers:   Deutsche Bank Securities Inc. (“DBSI” and together with DBNY
and DBTCA, “DB”), Wells Fargo Securities, LLC (“Wells Fargo Securities”) and
Barclays (together with DB and Wells Fargo Securities, the “Joint Lead
Arrangers”).       Lenders:   A syndicate of lenders (whether one or more,
collectively, the “Lenders”) to be arranged by, and acceptable to, Borrowers and
the Joint Lead Arrangers.           Unless and until an event of default has
occurred and is continuing, all Lenders shall be U.S. Qualifying Lenders. A
“U.S. Qualifying Lender” means a person or entity that is entitled to receive,
as of the Closing Date or upon becoming a party to the Credit Documentation (as
defined below), payments of interest without the imposition of U.S. federal
withholding tax (by statute or treaty) on payments of interest treated as being
from sources within the United States for U.S. federal income tax purposes.

 



 

 

 

    Unless and until an event of default has occurred and is continuing, there
shall there be no more than ten Lenders and participants that enter into a
sub-participation that are not Swiss Qualifying Lenders (as defined below).    
      A “Swiss Qualifying Lender” means a person or entity that (i) is a bank as
defined in the Swiss Federal Code for Banks and Savings Banks dated 8
November 1934 (Bundesgesetz über die Banken und Sparkassen) as amended from time
to time or (ii) effectively conducts banking activities with its own
infrastructure and staff as its principal business purpose and which has a
banking license in full force and effect issued in accordance with the banking
laws in force in its jurisdiction of incorporation, or if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch, all and in each case in accordance with the Swiss guidelines.      
Required Lenders:   Lenders holding more than 50% of the Credit Exposure and
unused aggregate Commitment Amount (as defined below) under the Facility (as
defined below) (the “Required Lenders”). “Credit Exposure” means, at any time,
the aggregate maximum amount of all outstanding Letters of Credit plus all
unreimbursed amounts for drawings under Letters of Credit.       Secured
Parties:   The Lenders, the Issuing Banks and the Administrative Agent
(collectively, the “Secured Parties”).       II.       Letter of Credit Facility
          Facility Type and Amount:   A 4.5 -year committed facility (the
“Facility”) for the issuance of bid, performance and other non-financial letters
of credit (“Letters of Credit”) by the Issuing Banks for the account of the
Parent, the Borrowers and their restricted subsidiaries as applicants in the
aggregate amount outstanding at any time of up to US$200,000,000 or such lesser
amount the Borrowers may elect (the “Commitment Amount”) or the U.S. Dollar (as
defined below) equivalent thereof1, provided that the applicable Borrower shall
remain a primary obligor in respect of any issuance of a Letter of Credit for
the benefit of a restricted subsidiary and the Parent. Availability under the
Facility to be reduced by all unreimbursed amounts for drawings under Letters of
Credit. At the applicable Issuing Bank’s discretion, Letters of Credit may be
issued subject to either the Uniform Customs and Practice for Documentary
Credits, Publication no. 600 (“UCP 600”); International Standby Practices 1998
(“ISP 98”); or the Uniform Rules for Demand Guarantees (“URDG 758”) or any
successor thereof but in no event shall Barclays be required to issue commercial
letters of credit.

 



 



1 U.S. Dollar equivalent shall be calculated on the 15th day of each month (or
the following business day, if such day is not a business day).

 



2

 

 

Availability:   The Facility shall be available for the issuance of Letters of
Credit during the period commencing on the Closing Date (as defined below) and
ending on the 4.5 year anniversary of the Closing Date (the “Termination Date”),
unless terminated earlier in accordance with its terms (e.g., upon acceleration
or any voluntary or mandatory Commitment Amount reduction).       Letters of
Credit:   Each Letter of Credit shall be issued in a form reasonably acceptable
to the applicable Issuing Bank. Certain existing letters of credit previously
issued by any Issuing Bank shall be deemed to be Letters of Credit issued under
the Facility. No Letter of Credit shall have an expiration date later than the
date that is five (5) business days prior to the Termination Date; provided that
any Borrower may request, and any issuing bank may agree to issue, a Letter of
Credit with an expiration date that is after the date that is five (5) business
days prior to the Termination Date (including as a result of an automatic
renewal of such Letter of Credit for any additional period that would end after
the date that is five (5) business days prior to the Termination Date) (each, an
“Extended Expiration Letter of Credit”). Any Extended Expiration Letter of
Credit outstanding on or after the date that is five (5) business days prior to
the Termination Date shall be cash collateralized in an amount equal to 103% of
the face amount of such Letter of Credit denominated in U.S. Dollars (as defined
below) and 105% of the face amount of such Letter of Credit denominated in
Alternate Currencies. Such cash collateralization shall be on terms reasonably
acceptable to the applicable Issuing Bank.           Each drawing under any
Letter of Credit shall be reimbursed by the applicable Borrower on the business
day immediately following the day on which the Borrowers are notified of such
drawing. In each case, interest shall be payable on the amount drawn for the
period from and including the date the applicable Issuing Bank pays the drawing
to but excluding the date of reimbursement. To the extent that the Borrowers do
not so reimburse an Issuing Bank, the Lenders shall be irrevocably and
unconditionally obligated to fund participations to reimburse such Issuing Bank
on a pro rata basis. Amounts paid or reimbursed (whether by the Borrowers or the
Lenders) must be paid or reimbursed in U.S. Dollars at the U.S. Dollar exchange
rate as determined by the Issuing Bank.       Currencies:   Letters of Credit
may be denominated in U.S. dollars (“U.S. Dollars”), British pound sterling,
Euro dollars, Swiss francs, Japanese yen or in one or more alternate currencies
acceptable to the Administrative Agent and applicable Issuing Bank (each
currency other than U.S. Dollars, an “Alternate Currency”).

 



3

 

 

Purpose:   The Letters of Credit shall solely be bid, performance and other
non-financial letters of credit in the ordinary course of business of the
Borrowers and its subsidiaries.       Termination and Reduction of Commitment
Amount:   The unused portion of the Commitment Amount may be irrevocably reduced
by the Borrowers from time to time in amounts not less than US$5,000,000 (or, if
less, the balance thereof) or terminated at any time by the Borrowers, in each
case upon at least three (3) business days written notice to the Administrative
Agent, in each case, without premium or penalty. The Commitment Amount shall be
permanently reduced to zero on the Termination Date if not sooner reduced to
zero.       Mandatory Prepayments/ Cash Collateralization:   If at any time the
Credit Exposure exceeds the Commitment Amount, then the Borrowers shall, within
two (2) business days after notice thereof from the Administrative Agent, cash
collateralize any outstanding Letters of Credit in accordance with the Credit
Documentation in an amount sufficient to eliminate such excess.           If, by
reason of fluctuations in exchange rates, the U.S. Dollar equivalent of the
Credit Exposure exceeds 105% of the Commitment Amount on the 15th day of any
calendar month (or the following business day, if such day is not a business
day), then the Borrowers shall, within two (2) business days after notice
thereof from the Administrative Agent, cash collateralize any outstanding
Letters of Credit in an amount sufficient to eliminate such excess.           A
Letter of Credit shall be considered outstanding for purposes of the Facility if
it has not yet been cancelled or if prior to cancellation a drawing was made
that has not yet been honored or refused. If a Letter of Credit by its terms
provides for any automatic increase in the amount available to be drawn
thereunder, then for purposes of the Facility the outstanding amount of such
Letter of Credit shall be deemed to include the amount of such increase even if
it has not yet taken effect (and, accordingly, the amount of such increase shall
be taken into account in computing the Credit Exposure, the unused Commitment
Amount and fees).       III.       Fees and Interest Rates   As set forth on
Schedule II attached hereto.       IV.       Collateral   (i) Pledge, collateral
assignment and first priority perfected security interest to the Administrative
Agent for the benefit of the Secured Parties in substantially all of the assets
of the Loan Parties (as defined below) other than the Revolver Facility Priority
Collateral (as defined in the ABL Term Sheet) and including material real
property (with mortgages on such real property to be granted and perfected
within a post-closing period to be agreed) (the “LC Priority Collateral”) and
(ii) pledge, collateral assignment and second priority perfected security
interest in the Revolver Facility Priority Collateral (together with the LC
Priority Collateral, the “Collateral”) which shall secure the facility
contemplated by the ABL Term Sheet (the “ABL Facility”) on a first priority
basis.

 



4

 

 

    It is acknowledged that (A) the foregoing shall be subject to permitted
liens, customary exceptions and other exceptions that are consistent with the
exceptions provided in the Prepetition Term Loan Agreement (as defined in the
Plan of Reorganization) and related collateral agreements, and (B) with respect
to certain LC Priority Collateral, subject to the intercreditor agreement, Wells
Fargo shall have a license allowing the use of intellectual property and
customary access rights as may be reasonably necessary or desirable for the
liquidation of the Revolver Facility Priority Collateral, in addition to the
benefit of other customary intercreditor provisions relating to access and use
of LC Priority Collateral. It is acknowledged and agreed that the Lenders shall
be permitted to have a second priority perfected security interest in the
Revolver Facility Priority Collateral, and the intercreditor agreement shall
provide for each applicable group of first priority agent and lenders to waive
any subrogation rights in respect of collateral in which they hold the second
priority position until such time as the priority obligations with respect
thereto have been paid in full.           Notwithstanding the foregoing,
(a) with respect to the assets of any L/C foreign Loan Party, such assets shall
be excluded from the Collateral to the extent that the pledge thereof is not
permitted by applicable local law, and (b) the Loan Parties that do not own any
assets included in the borrowing base under the ABL Facility shall not be
required to enter into collateral documents governed by the laws of any
jurisdiction other than their own jurisdictions of organization, provided that
(i) Loan Parties shall enter into equity pledges governed by the laws of the
jurisdictions of their directly owned subsidiaries to the extent that such
equity pledges were provided in connection with the Prepetition Term Loan
Agreement (as defined in the Plan of Reorganization) or the DIP Credit Agreement
(as defined in the Plan of Reorganization), (ii) to the extent the ABL Facility
(whether as a result of a triggering event or otherwise) requires the Borrowers
or their affiliates to provide additional collateral, or to take additional
grant or perfection steps in foreign jurisdictions, in order to secure the ABL
Facility, such collateral shall be provided to the Administrative Agent for the
benefit of the Secured Parties, or such additional grant or perfection steps
shall be taken in foreign jurisdictions in respect of the Facility, in each case
in accordance with the collateral priorities set forth above and (iii) Loan
Parties shall enter into deposit account control agreements and securities
account control agreements (subject to exceptions and thresholds to be agreed)
governed by the laws of the jurisdictions where such accounts are located and to
the extent such accounts are located, solely to the extent such accounts are
(A) located in jurisdictions for which control agreements were provided in
connection with the Prepetition Term Loan Agreement or the DIP Credit Agreement
or (B) subject to a deposit account control agreement or securities account
control agreement in connection with the ABL Facility.

 



5

 

 

    The liens on the Collateral shall be subject to a reasonably satisfactory
intercreditor agreement with the administrative agent under the ABL Credit
Agreement (as defined below) (the “Intercreditor Agreement”).       V.
       Guaranties   (a) Weatherford International plc, a public limited company
organized under the laws of Ireland (“Parent”), and (b) subsidiaries of Parent
that are Guarantors under the ABL Term Sheet, which for avoidance of doubt shall
include all Guarantors of the prepetition Term Loan Agreement and DIP Agreement
(but excluding Weatherford Investments Holding B.V.), shall irrevocably and
unconditionally guaranty payment and performance when due of all the Borrowers’
obligations under the Facility (such subsidiaries, together with Parent, the
“Guarantors” and together with the Borrowers, the “Loan Parties”).           The
Credit Documentation will include customary ECP provisions, including carve-outs
and keepwell.       VI.      Conditions           Conditions to Closing:   The
availability of the Facility shall be conditioned upon satisfaction of the
following conditions precedent (the date upon which all such conditions
precedent shall be satisfied, the “Closing Date”):         (a) execution and
delivery of definitive financing documentation reasonably satisfactory to DB
with respect to the Facility including, without limitation, the Intercreditor
Agreement (collectively, the “Credit Documentation”) by all parties thereto,
including Lenders taking at least US$150,000,000 of the Commitment Amount or
such lesser amount as may be agreed to by the Required Consenting Noteholders
(as such term is defined in the Plan of Reorganization); provided, that
collateral documents for foreign Loan Parties (other than Canadian Loan Parties)
and in respect of real property mortgages shall be subject to post-closing
periods to be agreed and the receipt thereof shall not constitute conditions
precedent to the availability of the Facility;

 



6

 

 

    (b) payment of all fees required to be paid on or before the Closing Date in
accordance with the fee letters dated as of November 11, 2019 referred to in the
Commitment Letter to which this summary of terms and conditions is attached and
receipt by DB of payment or reimbursement for all reasonable out-of-pocket costs
and expenses for which invoices have been presented at least one business day
prior to the Closing Date;           (c) direct receipt by the Administrative
Agent of (i) audited consolidated financial statements of Parent and its
consolidated subsidiaries for the two most recent fiscal years ended
December 31, 2017 and December 31, 2018, and (ii) reasonably satisfactory
unaudited interim consolidated financial statements of Parent and its
consolidated subsidiaries for each fiscal quarterly period ended subsequent to
the date of the latest financial statements delivered pursuant to clause (i) of
this paragraph and at least 45 days prior to the Closing Date;           (d)
receipt by the Administrative Agent of customary opinions of counsel to the Loan
Parties (including as to U.S. law, New York law and the law of the jurisdiction
of organization of each Loan Party) in form and substance reasonably
satisfactory to the Administrative Agent; provided, that opinions in respect of
collateral matters for foreign Loan Parties (other than Canadian Loan Parties)
and in respect of real property mortgages shall be subject to post-closing
periods to be agreed and the receipt thereof shall not constitute conditions
precedent to the availability of the Facility; provided further, that any such
foreign opinions shall be in form and substance reasonably acceptable to the
Administrative Agent and shall opine in a customary manner on the enforceability
of the applicable Loan Documents;           (e) receipt by the Administrative
Agent of UCC financing statements (or similar foreign filings in respect of
non-U.S. Loan Parties, as applicable) reasonably satisfactory to the
Administrative Agent with respect to the Collateral for filing in the
appropriate public filing office(s); provided, that such authorizations and
written evidence for foreign Loan Parties (other than Canadian Loan Parties)
shall be subject to post-closing periods to be agreed and the receipt thereof
shall not constitute conditions precedent to the availability of the Facility;
provided further, that the Administrative Agent shall make such filings only at
the request of the Required Lenders;           (f) receipt by the Administrative
Agent of one or more waivers or consents, as applicable, from the lenders,
issuers, or other appropriate parties in respect of any other letter of credit
facility or any other material agreement to which any Loan Party is a party
which restricts or prohibits the Facility, the incurrence of indebtedness by the
Borrowers or any Guarantor, the granting of any security interest in any
Collateral hereunder, or any of the transactions contemplated hereby;

 



7

 

 

    (g) the satisfaction of the conditions precedent set forth in Annex B-I to
the ABL Term Sheet and the consummation of the transactions contemplated by the
ABL credit agreement for the ABL Facility which shall be in form and substance
reasonably satisfactory to the Joint Lead Arrangers (the “ABL Credit
Agreement”);           (h) substantially contemporaneous occurrence of the
effective date under the plan of reorganization of the Parent and debtor
affiliates in their chapter 11 cases confirmed by the United States Bankruptcy
Court for the Southern District of Texas;           (i) substantially
contemporaneous consummation of the scheme of arrangement of the Parent as
approved by the Irish court;           (j) substantially contemporaneous
consummation of the scheme of arrangement of the WIL-Bermuda as approved by the
Bermuda court;           (k) Parent and its subsidiaries shall have no
indebtedness for borrowed money outstanding or otherwise incurred, or
outstanding letters of credit, other than in respect of (i) the Facilities,
(ii) up to US$2,100,000,000 of unsecured notes issued pursuant to the Plan of
Reorganization, (iii) up to US$415,000,000 of outstanding letters of credit, or
existing reimbursement obligations under letters of credit, pursuant to
bilateral and other facilities and (iv) as set forth on Schedule III attached
hereto; and           (l) receipt by the Administrative Agent of such other
documents, certificates, or instruments as the Administrative Agent, the Issuing
Banks or the Required Lenders (or with respect to clauses (ii) and (iii), any
Lender) may reasonably request, including, without limitation, (i) customary
closing certificates in respect of the Loan Parties, (ii) to the extent
requested at least seven business days prior to the Closing Date, all
documentation and other information in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (iii) to the extent requested at least seven business days prior
to the Closing Date, customary certificates regarding beneficial ownership or
control in connection with applicable “beneficial ownership” rules and
regulations in respect of each of the requested Loan Parties.       Conditions
to each Credit Extension:   The issuance of each Letter of Credit or the
amendment, extension or increase thereof (each, a “Credit Extension”) shall be
conditioned upon:

 



8

 

 

    (a)  receipt by the Administrative Agent and the applicable Issuing Bank of
a request (in a form reasonably satisfactory to the Administrative Agent and
such Issuing Bank ) for such Credit Extension from a Borrower;           (b) 
the U.S. Dollar equivalent of the sum of the Credit Exposure at such time plus
the U.S. Dollar equivalent of the amount of the requested Credit Extension shall
not exceed the Commitment Amount at such time;           (c)  any portion of
such Credit Extension corresponding to the pro rata share of any Defaulting
Lender (such term to be defined in the Credit Documentation) shall be fully cash
collateralized or otherwise secured to the reasonable satisfaction of the
applicable Issuing Bank;           (d) in the case of a Credit Extension to be
denominated in an Alternate Currency, there shall not have occurred any adverse
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the applicable Issuing Bank would make it impracticable for such Credit
Extension to be denominated in the relevant Alternate Currency;          
(e) the Credit Extension would not violate (i) any law, rule or regulation
applicable to the applicable Issuing Bank, (ii) any order, decree, writ,
judgment or award of any court, arbitral authority or other governmental or
extragovernmental authority applicable to such Issuing Bank; or (iii) any policy
of such Issuing Bank in effect at the time and generally applicable to letters
of credit;           (f) the representations and warranties in the Credit
Documentation shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof), at the time of and immediately after giving effect to the proposed
Credit Extension;           (g) the absence of any default or event of default
under the Credit Documentation, at the time of and immediately after giving
effect to the proposed Credit Extension; and           (h) such other
certificates, documents and other papers and information as such Issuing Bank
may reasonably request including know-your-customer and beneficial ownership
information with respect to restricted subsidiaries to whom Letters of Credit
are being issued for the account of.

 



9

 

 

VII.     Documentation

 

The Credit Documentation shall contain representations, warranties, covenants,
indemnities and events of default substantially identical to those set forth in
the ABL Credit Agreement, with such changes as are (i) necessary to reflect the
collateral priority differences between the two facilities and (ii) customary
for letter of credit financings of this type, along with any other
qualifications and exceptions to be agreed upon, and shall also include the
following additional items:

 

Minimum Liquidity:   The Loan Parties shall maintain unrestricted cash and cash
equivalents and Aggregate Excess Availability (as defined in the ABL Term Sheet)
in an aggregate amount not less than $200 million.       Cross-default:  
Cross-default to ABL Credit Agreement, the Unsecured Notes (as defined in the
ABL Term Sheet) and any material hedging agreements (provided, that an event of
default under any financial maintenance covenant included in the ABL Credit
Agreement shall not constitute an event of default under the Facility unless the
commitments under the ABL Credit Agreement have been terminated and all
outstanding amounts thereunder have been declared immediately due and payable or
the ABL Credit Agreement lenders have commenced any enforcement actions with
respect to the Revolver Facility Priority Collateral).       Remedies:  
Customary remedies for financings of this type, including, without limitation,
declaring all or any portion of the obligations (contingent or otherwise) then
outstanding due and payable immediately and, at the request of the
Administrative Agent or the Required Lenders, requiring cash collateralization
in U.S. Dollars of 100% of all outstanding Letters of Credit denominated in U.S.
Dollars and 105% of the U.S. Dollar equivalent of all outstanding Letters of
Credit denominated in Alternate Currencies (to the extent not already so cash
collateralized), such cash collateral to be maintained at DB under the control
of the Administrative Agent; exercising in respect of the Collateral any and all
remedies of a secured party on default under applicable law; requiring the Loan
Parties to use best efforts to cause the Issuing Banks to be released from their
respective obligations under each Letter of Credit; terminating the Issuing
Banks’ commitments to issue any subsequent Letters of Credit or any amendment,
extension, or increase thereof; and exercising any and all other remedies
available at law, in equity or otherwise, to secure, collect, enforce or satisfy
any obligations of any of the Loan Parties under the Facility. In the case of
any bankruptcy event, termination of Commitment Amount and amounts becoming due
shall be automatic.       Assignments and Participations:   Each Lender shall be
permitted to assign all or a portion of its Commitment Amount and rights under
the Facility with the prior written consent, not to be unreasonably withheld, of
the Borrowers, the Issuing Banks, and the Administrative Agent, provided that
the consent of the Borrowers shall not be required if an event of default has
occurred and is continuing and the Borrowers shall be deemed to have consented
to any proposed assignment if the Borrowers fail to object within ten
(10) business days. Subject to customary voting limitations, each Lender shall
be permitted to sell participations in its rights and obligations under the
Facility. Consent of any Borrower named as the Borrower representative in
accordance with the credit agreement will be deemed to constitute the consent of
all of the Borrowers.

 



10

 

 

    Notwithstanding the preceding paragraph, the consent of the Borrowers (or
Borrower representative) shall be required for any assignment or participation
(i) to a person other than a U.S. Qualifying Lender except after the occurrence
and during the continuance of an event of default or (ii) that could reasonably
be expected to result in noncompliance with the Swiss non-bank rules or more
than ten Lenders and participants therein that are not Swiss Qualifying Lenders
except after the occurrence and during the continuance of an event of default.  
        Notwithstanding anything to the contrary herein, Barclays shall be
permitted to assign all or a portion of its Commitment Amount to Barclays Bank
Ireland PLC without the consent of any other party, provided that, at the time
of any such assignment, Barclays Bank Ireland PLC shall be a U.S. Qualifying
Lender.       Voting:   Amendments and waivers with respect to the Credit
Documentation shall require the approval of the Required Lenders, except that
(a) the consent of each Lender affected thereby shall be required with respect
to (i) extensions of the Termination Date, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof and (iii) increases in
the amount or extensions of the expiry date of any Lender’s commitment and
(b) the consent of 100% of the Lenders shall be required with respect to
modifications to any of the voting percentages or to release all or
substantially all of the Collateral or the value of the guaranties. Approval of
the Administrative Agent and the Issuing Banks shall also be required for any
amendment or waiver increasing any of their obligations or reducing any of their
rights.       Additional Costs; Capital Adequacy:   The Credit Documentation
shall contain customary provisions (including, without limitation with respect
to the Dodd—Frank Wall Street Reform and Consumer Protection Act and Basel III)
protecting the Lenders and the Issuing Banks against increased costs or loss of
yield, including, without limitation, with respect to reserves, illegality,
unavailability, capital adequacy and liquidity and payments being made without
offset, defense or counterclaim and free of any withholding or other taxes. Each
demand for compensation for such increased costs or capital adequacy
requirements shall include a statement of the basis for such demand and a
calculation in reasonable detail of the amount demanded.

 



11

 

 

Expenses and Indemnification:   (a) The Borrowers shall pay all reasonable and
documented out-of-pocket expenses of the Exit Facility Parties in connection
with the preparation, negotiation, execution, delivery, syndication and
administration of the Credit Documentation and any amendments, supplements,
modifications, or waivers with respect thereto (including the reasonable and
documented fees, disbursements and other charges of Simpson Thacher & Bartlett
LLP and Goldberg Kohn Ltd. and, to the extent necessary, one local counsel in
each applicable jurisdiction for all the Exit Facility Parties taken as a whole,
and one additional local counsel in the event of any actual or perceived
conflict of interest among the Exit Facility Parties (and, if necessary, one
local counsel in each relevant jurisdiction) for each group of Exit Facility
Parties that is subject to such conflict, in each case, whether or not any
Letter of Credit is ever issued) and (b) the Loan Parties shall pay all
reasonable and documented out-of-pocket expenses of each of the Secured Parties
(including the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent and one counsel to the Lenders taken
as a whole, and, to the extent necessary, one local counsel in each applicable
jurisdiction for the Administrative Agent and one such counsel for all the
Lenders taken as a whole, and one additional local counsel in the event of any
actual or perceived conflict of interest among the Lenders (and, if necessary,
one local counsel in each relevant jurisdiction) for each group of Lenders that
is subject to such conflict, in each case, and, in connection with any
Collateral consisting of real property, any mortgage recording taxes, mortgage
filing fees, title insurance premiums, and other costs and expenses related
thereto) in connection with the enforcement of the Credit Documentation,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Facility.           Each Secured
Party (and its affiliates and their respective officers, directors, employees,
advisors and agents) and each Exit Facility Party will be indemnified and held
harmless against, any claim, loss, liability, damage, cost or related expense
arising out of or in connection with the financing contemplated hereby or the
use or the proposed use of the Letters of Credit, and to reimburse each
indemnified person upon demand for any reasonable and documented out of pocket
legal expenses including, to the extent necessary, one local counsel in each
applicable jurisdiction, and in the event of any actual or perceived conflict of
interest among the indemnified parties, one additional counsel (and, if
necessary, one local counsel in each relevant jurisdiction) for each group of
indemnified parties similarly situated that is subject to such conflict or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent found in a final, non-appealable judgment by a court of competent
jurisdiction to have (i) arisen or resulted from the (A) gross negligence or
willful misconduct of the indemnified persons or (B) a breach of the funding
obligations of such indemnified person or any of such indemnified person’s
affiliates under this Facility or (ii) have not resulted from an act or omission
by the Loan Parties and have been brought by an indemnified person against any
other indemnified person (other than any claims against the Secured Parties in
their respective capacities or in fulfilling their respective roles as an
Administrative Agent, Joint Lead Arranger or any similar role that might be
undertaken in connection with the Facility).

 



12

 

 

QFC Stay Rules and E.U. Bail-In Provisions:   The Credit Documentation shall
contain customary QFC Stay Rule and E.U. Bail-In provisions.       Governing Law
and Forum:   State of New York.       DB’s Legal Counsel:   Simpson Thacher &
Bartlett LLP



 



13

 

 

Schedule II

 

[REDACTED]

 





 

 

Schedule III

 

Existing Indebtedness for Borrowed Money

 

(see attached)

 





 

 

Schedule III

 

Existing Indebtedness for Borrowed Money

 

Obligor  Lender  Expiry Date  Facility Type  Outstanding
Balance2

Weatherford Industria e Comericio Ltd.

  Itau Unibanco S.A.  6/15/2020  Equipment Loan  Up to $317,372

 



 



2 Outstanding balance is as of October 31, 2019 and is shown in the U.S. Dollar
equivalent of Brazilian Reals.

 





 

 

Exhibit B

 

TERM SHEET

 

This Term Sheet is part of the exit financing commitment letter, dated November
11, 2019 (the "Commitment Letter"), addressed to Weatherford International plc,
a public limited company incorporated in the Republic of Ireland ("Parent") by
Wells Fargo Bank, N.A. ("Wells Fargo"), Deutsche Bank Securities Inc. ("DBSI"),
Deutsche Bank AG New York Branch ("DBNY"), and Deutsche Bank Trust Company
Americas ("DBTCA" and together with DBSI and DBNY, "Deutsche Bank") and Barclays
Bank PLC ("Barclays" and, together with Wells Fargo and Deutsche Bank, the
"Commitment Parties") and is subject to the terms and conditions of the
Commitment Letter. Capitalized terms used herein and the accompanying Annexes
shall have the meanings set forth in the Commitment Letter unless otherwise
defined herein.

 

Borrowers: Weatherford International Ltd., a Bermuda exempted company
("WIL-Bermuda"), Weatherford International, LLC, a Delaware limited liability
company ("WIL-Delaware"), Weatherford Oil Tool GmbH, a German private limited
company, Weatherford Norge AS, a Norwegian limited company, Weatherford Products
GmbH, a Swiss limited liability company, and those additional entities that,
subject to customary KYC, beneficial ownership and similar compliance
requirements of any Lender (as defined below), become Borrowers on or after the
Closing Date (each, a "Borrower" and collectively, the "Borrowers").

 

Guarantors:

(i) The Parent, as a reorganized debtor upon emergence from Case No. 19-33694
filed under chapter 11 of the United States Bankruptcy Code (11 U.S.C. §§ 101,
et. seq., the "Bankruptcy Code") in the United States Bankruptcy Court for the
Southern District of Texas, Houston Division (the "Bankruptcy Court"), (ii) all
of Parent's subsidiaries that are guarantors under the DIP Credit Agreement (as
defined in the Second Amended Joint Prepackaged Plan of Reorganization for
Weatherford International plc and its Affiliate Debtors Under Chapter 11 of the
Bankruptcy Code (the "Plan of Reorganization")) and under the Prepetition Term
Loan Agreement (as defined in the Plan of Reorganization), other than
Weatherford Investments Holding B.V., and (iii) future material specified
subsidiaries of the Parent that are organized in jurisdictions to be mutually
agreed; subject to exceptions to be mutually agreed. For the avoidance of doubt,
each Borrower shall guarantee the obligations of each other Borrower. The
Guarantors, together with Borrowers, are each hereinafter known as a "Loan
Party" and are collectively hereinafter known as the "Loan Parties". The Loan
Parties that own any of the assets included in the Borrowing Base (as defined
below) are hereinafter known as the "Borrowing Base Loan Parties". The Loan
Parties and Borrowing Base Loan Parties incorporated or formed in a state of the
United States or Washington DC are hereinafter known as the "Domestic Loan
Parties" and the "Domestic Borrowing Base Loan Parties", respectively. The Loan
Parties or Borrowing Base Loan Parties of a particular geographic jurisdiction,
as applicable, are herein known as the "Canadian Loan Parties", the "Canadian
Borrowing Base Loan Parties", the "BVI Loan Parties", the "BVI Borrowing Base
Loan Parties", the "UK Loan Parties", the "UK Borrowing Base Loan Parties", the
"German Loan Parties", the "German Borrowing Base Loan Parties", the "Swiss Loan
Parties", the "Swiss Borrowing Base Loan Parties", the "Norwegian Loan Parties"
and the "Norwegian Borrowing Base Loan Parties", as applicable. The Borrowing
Base Loan Parties other than the BVI Borrowing Base Loan Parties are defined
herein as the "Specified Borrowing Base Loan Parties". The Borrowing Base Loan
Parties other than the Domestic Borrowing Base Loan Parties are defined herein
as the "Foreign Borrowing Base Loan Parties" and the Loan Parties other than the
Domestic Loan Parties are defined herein as the "Foreign Loan Parties".

 



TS-1

 

 

 

All obligations of the Loan Parties and their respective restricted subsidiaries
under the credit agreement and under any interest rate protection or other
hedging arrangements entered into with, and under any cash management services
(including, without limitation, direct debits, credit card programs, cash
pooling, intra-day lines, overdraft facilities and treasury or depository
services) provided by the Agent, any Joint Lead Arranger, any Lender (as each
term is defined below) or any affiliate of any of the foregoing (in the case of
interest rate protection, hedging arrangement and cash management services, for
so long as such provider or its affiliate is a Lender) (collectively, the
"Obligations"), will be guaranteed by the Guarantors.

 

One or more existing hedging agreements to be mutually agreed and set forth on
schedule to the credit agreement may be deemed to be hedging agreements under
the Facility.

 

The Facility documentation will include customary ECP provisions, including
carve-outs and keepwell.

 

Lenders and Administrative Agent:

Wells Fargo, DBNY, Barclays and such other lenders (the "Lenders") as the Agent
elects to include within the syndicate in consultation with Parent. Wells Fargo
shall be the sole administrative agent and collateral agent for the Lenders (in
such capacity, the "Agent").

 

Unless and until an Event of Default has occurred and is continuing, all Lenders
shall be U.S. Qualifying Lenders. A "U.S. Qualifying Lender" means a person or
entity that is entitled to receive, as of the Closing Date or upon becoming a
party to the Loan Documents, payments of interest without the imposition of U.S.
federal withholding tax (by statute or treaty) on payments of interest treated
as being from sources within the United States for U.S. federal income tax
purposes.

 



TS-2

 

 

 

Unless and until an Event of Default has occurred and is continuing, there shall
be no more than ten Lenders and participants that enter into a sub-participation
that are not Swiss Qualifying Lenders (as defined below).

 

A "Swiss Qualifying Lender" means a person or entity that (i) is a bank as
defined in the Swiss Federal Code for Banks and Savings Banks dated 8 November
1934 (Bundesgesetz über die Banken und Sparkassen) as amended from time to time
or (ii) effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss guidelines.

Facility: A senior secured asset-based revolving credit/FILO loan facility (the
"Facility") in an aggregate maximum credit amount ("Maximum Credit Amount") of
$450,000,000 as of the Closing Date.  Under the Facility, Lenders will provide
Borrowers with a revolving credit facility (the "Revolver") and a first-in
last-out loan facility (the "FILO").   Joint Lead Arrangers: Wells Fargo, DBSI
and Barclays Joint Bookrunners: Wells Fargo, DBSI and Barclays Revolver:
Advances under the Revolver ("Advances") will be available up to a maximum
amount outstanding at any one time of $400,000,000 (the "Maximum Revolver
Amount").  In addition, the amount of Advances plus Letters of Credit issued
under the Revolver shall not, at any time, exceed the Borrowing Base. Borrowing
Base: (a)                90% of the amount of the Specified Borrowing Base Loan
Parties' eligible billed accounts that are owing from account debtors that are
rated investment grade, plus   (b)                85% of the amount of the
Specified Borrowing Base Loan Parties' eligible billed accounts that are owing
from account debtors other than those set forth in clause (a) above, plus  
(c)                the lesser of (i) 80% of the amount of the Specified
Borrowing Base Loan Parties' eligible unbilled accounts, and (ii) the amount
equal to 10% of the Borrowing Base (calculated without giving effect to this
clause (c)(ii) or clause (e)(iii) or clause (f)(iii) below), plus

 



TS-3

 

 

  (d)                the least of (i) 75% of the amount of BVI Borrowing Base
Loan Parties' eligible billed accounts, aged less than 60 days past due,
(ii) $40,000,000, and (iii) the amount equal to last 30 days of collections of
the BVI Borrowing Base Loan Parties, plus   (e)                the Specified
Borrowing Base Loan Parties' (other than the Swiss Borrowing Base Loan Parties)
inventory up to the least of the following:  (i) 70% of the book value
(calculated at lower of cost or market) of eligible inventory, (ii) 85% times
the net orderly liquidation value of eligible inventory, and (iii) the amount
equal to 25% of the Borrowing Base (calculated without giving effect to this
clause (e)(iii) or clause (c)(ii) above or clause (f)(iii) below), plus  
(f)                 the Domestic Borrowing Base Loan Parties' and Canadian
Borrowing Base Loan Parties' rental tools up to the least of the
following:  (i) 65% of the book value (calculated at lower of cost or market) of
eligible rental tools, (ii) 85% times the net orderly liquidation value of
eligible rental tools, and (iii) the amount equal to 25% of the Borrowing Base,
provided that the percentage set forth in this clause (f)(iii) shall be adjusted
downward by .01 on the last day of each fiscal month after the Closing Date
(commencing with the first full fiscal month after the Closing Date solely if
the Closing Date occurs on or after the 16th day of the month in which the
Closing Date occurs), for fifteen such fiscal month end periods, until such
percentage is equal to 10% (such percentage in any event calculated without
giving effect to this clause (f)(iii) or clauses (c)(ii) and (e)(iii) above),
plus   (g)                at the option of the Borrowers, the lesser of (i) 100%
of unrestricted cash of a Loan Party held in one or more segregated restricted
deposit accounts maintained in the United States with Agent, and in which Agent
has a first priority perfected security interest and subject to a control
agreement, which shall also provide that no Loan Party can withdraw funds from
such deposit account (x) without providing prior written notice thereof to Agent
together with an updated calculation of the amount of cash to be included in the
Borrowing Base pursuant to this clause (g) after giving effect thereto or,
(y) after the occurrence and during the continuance of a default or Event of
Default, without the consent of Agent, and (ii) $50,000,000, minus  
(h)                in each case, applicable reserves.  

 



TS-4

 

 

  Unless deemed reasonably necessary or advisable upon advice of foreign counsel
in respect of one or more of the Foreign Loan Parties, there will be a single,
combined Borrowing Base for the Domestic Borrowing Base Loan Parties, the
Canadian Borrowing Base Loan Parties, BVI Borrowing Base Loan Parties and the UK
Borrowing Base Loan Parties, and individual Borrowing Bases for each of
Weatherford Oil Tool GmbH, a German private limited company, Weatherford Norge
AS, a Norwegian limited company, and Weatherford Products GmbH, a Swiss limited
liability company.     The initial categories of reserves against the Borrowing
Base shall be mutually agreed.  After the Closing Date, Agent reserves the right
to establish or modify reserves against the Borrowing Base or the Maximum Credit
Amount, acting in its Permitted Discretion (as defined below).  If the
establishment or increase in any such reserve would cause an overadvance, Agent
shall notify Borrowers (which notice shall include a reasonably detailed
description of such reserve being established) at least 2 business days prior to
the date on which any such reserve is to be established or increased; provided
that (A) no such prior notice shall be required for changes to any reserves
resulting solely by virtue of mathematical calculations of the amount of the
reserve in accordance with the methodology of calculation set forth in the
credit agreement governing the Facility or previously utilized; (B) no such
prior notice shall be required during the continuance of any Event of Default;
(C) no such prior notice shall be required with respect to any reserve
established in respect of any lien that has priority over Agent's liens on the
Revolver Facility Priority Collateral; and (D) no Loans shall be made or Letters
of Credit issued during such 2 business day period unless no overadvance is then
in existence (after giving effect to the reserve being established).  During
such 2 business day period,  Agent shall, if requested by the Borrowers, discuss
any such reserve with the Borrowers and the Borrowers may take such action as
may be required so that the event, condition or matter that is the basis for
such reserve no longer exists or exists in a manner that would result in the
establishment of a lower reserve, in each case, in a manner and to the extent
reasonably satisfactory to Agent in its Permitted Discretion. Notwithstanding
anything to the contrary herein, (i) the amount of any such reserve shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such reserve and (ii) no reserves shall be duplicative of reserves
already accounted for through eligibility criteria.  “Permitted Discretion”
means a determination made in the exercise of good faith and reasonable credit
judgment (from the perspective of a secured asset-based lender).

 



TS-5

 

 

FILO:

Advances under the FILO ("FILO Advances") and Letters of Credit provided under
the FILO will be available up to a maximum amount outstanding at any one time of
$50,000,000 (the "Maximum FILO Amount") and shall not exceed the FILO
Availability Amount. In addition, the amount of Advances plus FILO Advances plus
Letters of Credit issued under the Revolver plus Letters of Credit issued under
the FILO shall not, at any time, exceed the Borrowing Base plus the FILO
Borrowing Base (as defined below).

 

The "FILO Borrowing Base" shall be equal to the sum of the Specified Percentage
multiplied by the value of each of the asset categories in clauses (a), (b),
(c), (d), (e) and (f) of the definition of "Borrowing Base" above.

 

The "FILO Availability Amount" shall be equal to the lesser of the Maximum FILO
Amount and the FILO Borrowing Base.

 

"Specified Percentage" means initially 10%; provided, that the Specified
Percentage shall be permanently reduced by .005 on the last day of each fiscal
quarter, commencing with the last day of the first full fiscal quarter after the
Closing Date.

Loans and Letters of Credit under the Facility shall be advanced first as FILO
Advances up to the FILO Availability Amount, and second as Advances and Letters
of Credit under the Revolver. Letter of Credit Subfacility:

Under the Facility, Borrowers (other than any Borrower formed or organized in
Norway) will be entitled to request that Agent, DBNY, Barclays, and each other
Lender that agrees to be an issuing bank issue letters of credit for the account
of a Borrower (with such letters of credit being available to support
obligations of any Loan Party or subsidiary), including standby and sight
commercial letters of credit (each, a "Letter of Credit") for the account of the
Parent or any of its restricted subsidiaries in an aggregate amount not to
exceed $350,000,000 at any one time outstanding; provided that DBNY and Barclays
shall only issue standby letters of credit. Letters of Credit shall be available
in U.S. dollars and such additional currencies as may be agreed to by the
applicable issuing bank. Certain existing letters of credit previously issued by
any such issuing bank shall be deemed to be Letters of Credit issued under the
Facility. The aggregate amount of outstanding Letters of Credit will be reserved
against the credit availability created under the Borrowing Base, the FILO
Borrowing Base, the Maximum FILO Amount and the Maximum Revolver Amount (as
applicable and without duplication between the Revolver and the FILO). 

 



TS-6

 

 

Each Letter of Credit shall expire on or prior to the date that is 5 business
days prior to the Maturity Date, with such expiration date as may be agreed to
by the applicable issuing bank; provided that any Borrower may request, and an
issuing bank may agree to issue, a Letter of Credit with an expiration date that
is after the date that is 5 business days prior to the Maturity Date (including
as a result of an automatic renewal of such Letter of Credit for any additional
period that would end after the date that is 5 business days prior to the
Maturity Date) (each, an "Extended Expiration Letter of Credit"). Any Extended
Expiration Letter of Credit outstanding on or after the date that is 5 business
days prior to the Maturity Date shall be cash collateralized in an amount equal
to 103% of the face amount of such Letter of Credit (in the case of Letters of
Credit payable in U.S. Dollars) and 105% of the face amount of such Letter of
Credit (in the case of Letters of Credit payable in other currencies). Such cash
collateralization shall be on terms reasonably acceptable to the applicable
issuing bank.

 

 

One or more existing Letters of Credit to be mutually agreed and set forth on
schedule to the credit agreement may be deemed to be Letters of Credit under the
Facility.

 

A Letter of Credit shall be considered outstanding for purposes of the Facility
if it has not yet been cancelled or if prior to cancellation a drawing was made
that has not yet been honored or refused. If a Letter of Credit by its terms
provides for any automatic increase in the amount available to be drawn
thereunder, then for purposes of the Facility the outstanding amount of such
Letter of Credit shall be deemed to include the amount of such increase even if
it has not yet taken effect (and, accordingly, the amount of such increase shall
be taken into account in computing the Credit Exposure, the unused Commitment
Amount and fees).

 

Deutsche Bank L/C Facility: The Parent will establish a new stand-alone letter
of credit facility agented by DBTCA, providing for the issuance of performance
letters of credit (the "Deutsche Bank L/C Facility") in an aggregate principal
amount up to $200,000,000 and provided by DBNY, Barclays, Wells Fargo  and any
other lenders thereunder (the "Deutsche Bank L/C Facility Lenders").  The
Deutsche Bank L/C Facility shall close and be made available to WIL-Bermuda and
WIL-Delaware concurrently with the closing of the Facility.   Optional
Prepayment: The Advances and FILO Advances may be prepaid in whole or in part
from time to time without penalty or premium.  The Facility commitments may be
reduced from time to time without penalty or premium, with such commitment
reductions being allocated first to the Revolver and then to the FILO.  The
Facility may be prepaid and the commitments terminated in whole at any time upon
three business days prior written notice.  All prepayments shall be applied
first to the outstanding amount of any Advances, second to cash collateralize
outstanding Letters of Credit issued under the Revolver, third to the
outstanding amount of any FILO Advances, and fourth to cash collateralize
outstanding Letters of Credit issued under the FILO.  

 



TS-7

 

 

Mandatory Prepayments: Customary for financings of this type, including, without
limitation, prepayments in an amount equal to the amount by which the Advances
plus the Letter of Credit usage of the Borrowers under the Revolver exceeds the
Borrowing Base and by which the FILO Advances plus the Letter of Credit usage of
the Borrowers under the FILO exceeds the FILO Availability Amount, unless such
excess can be allocated under the Revolver.   Use of Proceeds: To (i) refinance
certain of the Prepetition A&R Claims and DIP Facility Claims (each as defined
in the Plan of Reorganization) in connection with the Parent's and Borrowers'
emergence from its chapter 11 cases, (ii) pay fees and expenses associated with
the transactions contemplated hereby, and (iii) finance the ongoing general
corporate needs of the Parent and its subsidiaries.   Fees and Interest Rates:
As set forth on Annex A-I. Term: Four and one half (4.5) years from the Closing
Date ("Maturity Date").

 



TS-8

 

 

Collateral:

The Obligations will be secured by (i) a first priority (subject to permitted
liens) perfected security interest in the Loan Parties' interests in (a) all
accounts and all amounts payable in respect of the sale, lease, assignment,
license or other disposition of Inventory or services rendered or to be rendered
(collectively, the "Accounts"); (b) all chattel paper and rights to payment
evidenced thereby; (c) all inventory; (d) all assets constituting rental tools,
whether inventory or equipment or otherwise (provided that the assets listed in
this clause (d) shall be limited to those owned by the Domestic Borrowing Base
Loan Parties and the Canadian Borrowing Base Loan Parties) (the "ABL Priority
Rental Tool Assets"); (e) all cash (other than identifiable proceeds of Deutsche
Bank L/C Facility Priority Collateral, as defined below); (f) all deposit
accounts and securities accounts into which any proceeds of Accounts, inventory
and other Revolver Facility Priority Collateral are deposited (including any
funds or other property held in or on deposit therein); (g) all payment
intangibles in respect of the items referred to in the previous clauses (a)-(f);
(h) to the extent related to, substituted or exchanged for, evidencing,
supporting or arising from any of the items referred to in the preceding clauses
(a)-(g), all documents, letter of credit rights, instruments and rights to
payment evidenced thereby, supporting obligations and books and records,
including customer lists; (i) to the extent attributed or pertaining to any
Revolver Facility Priority Collateral, all commercial tort claims; (j) all
intercompany payables and other intercompany claims, business interruption
insurance proceeds and tax refunds; and (k) all substitutions, replacements,
accessions, products, or proceeds of any of the foregoing, in any form,
including insurance proceeds and all claims against third parties for loss or
damage to, or destruction of, or other involuntary conversion (including claims
in respect of condemnation or expropriation) of any kind or nature of any or all
of the foregoing (the "Revolver Facility Priority Collateral") and (ii) a second
priority (subject to permitted liens) perfected security interest in
substantially all of the Loan Parties' now owned and hereafter acquired property
and assets that do not constitute Revolver Facility Priority Collateral,
including, without limitation, (a) all cash constituting identifiable proceeds
of sales of Deutsche Bank L/C Facility Priority Collateral and identifiable
proceeds of insurance resulting from casualty of the Deutsche Bank L/C Facility
Priority Collateral and any other identifiable awards or identifiable proceeds
of the Deutsche Bank L/C Facility Priority Collateral, together with any deposit
account or securities account designated under the Deutsche Bank L/C Facility to
hold any such cash (and no other cash), (b) to the extent directly owned by the
Loan Parties, all of the stock (or other ownership interests) of each Subsidiary
of the Parent, (c) all machinery and equipment (other than the ABL Priority
Rental Tool Assets) of the Loan Parties and real estate to be mutually agreed,
and (d) all proceeds and products of any of the foregoing (the "Deutsche Bank
L/C Facility Priority Collateral"), it being acknowledged that (A) the foregoing
shall be subject to permitted liens, customary exceptions and other exceptions
that are consistent with the exceptions provided in the Prepetition Term Loan
Agreement (as defined in the Plan of Reorganization) and related collateral
agreements, and (B) with respect to certain Deutsche Bank L/C Facility Priority
Collateral, subject to the intercreditor agreement, Wells Fargo shall have a
license allowing the use of intellectual property and customary access rights as
may be reasonably necessary or desirable for the liquidation of the Revolver
Facility Priority Collateral, in addition to the benefit of other customary
intercreditor provisions relating to access and use of Deutsche Bank L/C
Facility Priority Collateral. It is acknowledged and agreed that the Deutsche
Bank L/C Facility Lenders shall be permitted to have a second priority perfected
security interest in the Revolver Facility Priority Collateral, and the
intercreditor agreement shall provide for each applicable group of first
priority agent and lenders to waive any subrogation rights in respect of
collateral in which they hold the second priority position, until such time as
the priority obligations with respect thereto have been paid in full.

 



TS-9

 



 

 

Notwithstanding the foregoing, (a) with respect to the assets of any Foreign
Loan Party, such assets shall be excluded from the Collateral to the extent that
the pledge thereof is not permitted by applicable local law, and (b) the Loan
Parties that are not Borrowing Base Loan Parties shall not be required to enter
into collateral documents governed by the laws of any country jurisdiction other
than their own country jurisdictions of organization provided that (i) Loan
Parties shall enter into equity pledges governed by the laws of the
jurisdictions of their directly owned subsidiaries to the extent that such
equity pledges were provided in connection with the Prepetition Term Loan
Agreement (as defined in the Plan of Reorganization) or the DIP Credit Agreement
(as defined in the Plan of Reorganization), (ii) upon request of Agent following
the occurrence and during the continuance of a Cash Dominion Trigger Event, the
non-Borrowing Base Loan Parties may be required to enter into collateral
documents governed by the laws of a country jurisdiction other than their own
country jurisdiction of organization in respect of Collateral in excess of an
amount to be mutually agreed, and (iii) Loan Parties shall enter into deposit
account control agreements and securities account control agreements (subject to
exceptions and thresholds to be agreed) governed by the laws of the
jurisdictions where such accounts are located.

 

Bank Products, Cash Management, Interest Rate Protection and Hedges:

The Domestic Loan Parties and the Canadian Loan Parties shall retain cash
dominion unless (a) a Specified Event of Default (as defined in Annex A-1)
exists or (b) Aggregate Excess Availability (as defined below) is less than the
greater of (i) 15% of the Line Cap and (ii) $50,625,000 (any such event, a "Cash
Dominion Trigger Event") for a period of five consecutive business days, at
which time Agent may elect that collections shall be swept daily to an account
of Agent and applied to the obligations under the Facility until the later of
the date no Specified Event of Default exists and the Aggregate Excess
Availability exceeds the greater of (i) 15% of the Line Cap and (ii) $50,625,000
for at least 30 consecutive calendar days. "Line Cap" means, as of any date of
determination, the lesser of (a) the Maximum Revolver Amount plus the then
applicable FILO Availability Amount, and (b) the amount equal to the Borrowing
Base plus the FILO Borrowing Base. "Aggregate Excess Availability" means,
(a) the Line Cap, minus (b) the sum of the aggregate outstanding amount of
Advances, unreimbursed drawings under Letters of Credit and the undrawn amount
of all outstanding Letters of Credit under the Facility minus (c) the aggregate
outstanding amount of FILO Advances.

 

Cash management and cash dominion in respect of the BVI, United Kingdom, German,
Swiss and Norwegian countries are to be determined; provided that the collection
accounts of any UK Borrowing Base Loan Party shall be subject to a fixed and
floating charge under the applicable security agreements providing for the Agent
to have full cash dominion, and such collections shall be swept on a bi-weekly
basis to an account of Agent and applied to the outstanding Obligations (or
applicable portion thereof) pursuant to blocked account (or equivalent)
agreements. To the extent there are no Advances or FILO Advances outstanding and
prior to a Cash Dominion Trigger Event, the Borrowers may direct the Agent to
transfer amounts on deposit in such collection accounts. 

 



TS-10

 

 

Representations and Warranties: The credit agreement governing the Facility will
include the following representations and warranties with respect to the Loan
Parties and their restricted subsidiaries (or, in the case of Patriot Act, OFAC,
sanctions, anti-money laundering and anti-corruption laws, all subsidiaries)
(certain of which will be subject to materiality thresholds, baskets and
customary exceptions and qualifications to be mutually agreed upon):  due
organization and qualification; subsidiaries and investments; due authorization;
due execution and delivery; enforceability; no default or event of default;
financial statements; no conflict; governmental consents; binding obligations;
perfected liens; title to assets; no encumbrances; jurisdiction of organization;
location of chief executive office; organizational identification number;
commercial tort claims; litigation; compliance with laws; no material adverse
change; fraudulent transfer; employee benefits and labor matters; solvency;
environmental condition; intellectual property; leases; deposit accounts and
securities accounts; complete disclosure (including beneficial ownership
certifications); material contracts; ERISA; the Investment Company of 1940 Act
status; Patriot Act, OFAC, other anti-terrorism, sanctions, anti-money
laundering and anti-corruption laws and regulations; indebtedness; payment of
taxes; margin stock; Parent as a holding company (subject to carve-outs for
ordinary course business operations in existence prior to the Closing Date);
governmental regulation; Deutsche Bank L/C Facility documents and Unsecured
Notes documents; eligible accounts; eligible inventory; eligible rental tools;
location of inventory and rental tools; inventory and rental tool records, hedge
agreements and those additional representations and warranties deemed reasonably
necessary or advisable upon advice of foreign counsel in respect of the Foreign
Loan Parties, the Revolver Facility Priority Collateral owned by such Loan
Parties and the legal regimes of the applicable foreign countries to be mutually
agreed.

 



TS-11

 

 

Affirmative Covenants: The credit agreement governing the Facility will include
the following affirmative covenants (certain of which will be subject to
materiality thresholds, baskets and customary exceptions and qualifications to
be mutually agreed upon) applicable to the Loan Parties and their restricted
subsidiaries (or, in the case of Patriot Act, OFAC, sanctions, anti-money
laundering and anti-corruption laws, all subsidiaries): quarterly unaudited and
annual audited financial statements of the Parent on a consolidated basis,
reports, and certificates; accountant's letters, officers certificates and other
information reasonably requested by the Agent, any issuing bank or any Lender;
monthly collateral reporting (converting to weekly when a Specified Event of
Default exists or Aggregate Excess Availability is less than the greater of (i)
20% of the Line Cap and (ii) $67,500,000 for a period of five consecutive
business days, and continuing until the date that no Specified Event of Default
exists and Aggregate Excess Availability exceeds the greater of 20% of the Line
Cap and $67,500,000 for at least 30 consecutive calendar days); existence and
material rights and privileges; maintenance of properties, collateral,
insurance, books and records; notices of defaults, litigation and other material
events; taxes; insurance; inspection; compliance with laws and material
contractual obligations; environmental; disclosure updates; formation of
subsidiaries; further assurances; lender calls; material contracts; employee
benefits, location of inventory and rental tools; chief executive office; FCPA,
Patriot Act, OFAC; sanctions; anti-corruption laws; anti-money laundering laws
and regulations; use of proceeds; continued engagement of KPMG (or another "big
four" accounting firm with experience in asset backed loan collateral
valuations, or any other similar firm reasonably acceptable to Agent) to (i)
calculate the Borrowing Base and provide supporting data for such calculation to
Agent and (ii) assist Borrowers with the transition to the Agent's electronic
reporting system ("ERS") for calculation of the Borrowing Base and providing
supporting data, for the period from the Closing Date until the earlier of (a)
six months thereafter and (b) Borrowers' successful transition to ERS in the
reasonable determination of Agent; provided that this requirement is not
intended to modify the section below on Field Exam and Valuation Examination
Fees; additional guarantors; and those additional affirmative covenants deemed
reasonably necessary or advisable upon advice of foreign counsel in respect of
the Foreign Loan Parties, the Revolver Facility Priority Collateral owned by
such Loan Parties and the legal regimes of the applicable foreign countries to
be mutually agreed.

 



TS-12

 

 

Negative Covenants:

The credit agreement governing the Facility will include negative covenants
(certain of which will be subject to materiality thresholds, baskets and
customary exceptions and qualifications to be mutually agreed upon) applicable
to the Loan Parties and their restricted subsidiaries (or, in the case of use of
proceeds, all subsidiaries) regarding the following: limitations on:
indebtedness; liens (provided that letters of credit and LC equivalents issued
under standalone facilities for ordinary course business purposes may be cash
collateralized, provided that no such additional cash collateral shall be
provided when a Cash Dominion Trigger Event has occurred and is continuing);
fundamental changes; consolidation, merger and disposal of assets (including
customary Delaware LLC division provisions); nature of business; prepayments
(other than permitted prepayments subject to the provisions below) and
amendments (including amendments to the financial covenant governing liquidity
in the Deutsche Bank L/C Facility); change of control; restricted payments
(including dividends and distributions, subject to the provisions below);
accounting methods; investments (other than permitted acquisitions and
investments subject to the provisions below); transactions with affiliates; use
of proceeds; limitation on issuance of disqualified equity interests; Parent as
a holding company (subject to carve-outs for ordinary course business operations
in existence prior to the Closing Date); consignments; ERISA; inventory and
rental tools with bailees and those additional negative covenants deemed
reasonably necessary or advisable upon advice of foreign counsel in respect of
the Foreign Loan Parties, the Revolver Facility Priority Collateral owned by
such Loan Parties and the legal regimes of the applicable foreign countries to
be mutually agreed.

 

Notwithstanding the foregoing, the credit agreement shall permit (a) the Loan
Parties to make intercompany loans to (and receive repayments from), and make
investments in, any other Loan Party (other than the Parent), (b) the Loan
Parties (or subsets thereof) to make intercompany loans to (and receive
repayments from), and make investments in, any non-Loan Party subsidiary (or
subsets thereof, including unrestricted subsidiaries and non-wholly-owned
restricted subsidiaries), subject to certain dollar baskets and other conditions
to be mutually agreed, (c) the non-Loan Party subsidiaries to make intercompany
loans to (and receive repayments from), and make investments in, any subsidiary
(subject to certain dollar baskets and other conditions to be mutually agreed
with respect to unrestricted subsidiaries and non-wholly-owned subsidiaries),
and (d) customary trade transactions, customary operational asset transfers and
customary cash management transfers, in each case made in the ordinary course of
business and in accordance with historical practices prior to the commencement
of the Chapter 11 Cases; provided that, in the case of any intercompany loan or
investment made using assets of any Borrowing Base Loan Party of the type
included in any Borrowing Base in excess of a net book value of $20,000,000
(other than cash and other than from one Borrowing Base Loan Party subject to
the joint Borrowing Base to another Borrowing Base Loan Party subject to the
joint Borrowing Base) between borrowing base determinations, the Borrowers shall
promptly deliver an updated borrowing base certificate to Agent reflecting the
removal of such assets from the Borrowing Base.

 



TS-13

 

 

Optional Prepayments of Indebtedness, Permitted Acquisitions, Investments and
Permitted Restricted Payments:

Optional prepayments of Indebtedness, Permitted Acquisitions, Investments and
Restricted Payments to be permitted so long as the "Payment Conditions" (as
defined below) are satisfied. The foregoing shall not prohibit ordinary course
letter of credit reimbursement obligations under the Deutsche Bank L/C Facility.

 

"Payment Conditions" means, with respect to any making of an optional prepayment
of Indebtedness, funding of a Permitted Acquisition or other Investments or
making of a Restricted Payment (each a "Proposed Payment") each of the following
conditions: 

 

 

(a)       no default or Event of Default shall have occurred and be continuing
or would result from the Proposed Payment;

 

(b)      (i) Aggregate Excess Availability (exclusive of any Availability
created pursuant to clause (g) of the definition of Borrowing Base) at all times
during the 30 consecutive days immediately preceding the date of such Proposed
Payment, calculated on a pro forma basis as if such proposed payment was made on
the first day of such period and immediately after giving effect to the Proposed
Payment, is not less than the greater of (x) 25% of the Line Cap and (y)
$84,375,000, or

 

(ii) (A) Aggregate Excess Availability (exclusive of any Availability created
pursuant to clause (g) of the definition of Borrowing Base) at all times during
the 30 consecutive days immediately preceding the date of such Proposed Payment,
calculated on a pro forma basis as if such proposed payment was made on the
first day of such period and immediately after giving effect to the Proposed
Payment, is not less than the greater of (x) 20% of the Line Cap and
(y) $67,500,000 and (B) the Fixed Charge Coverage Ratio for the 4 fiscal quarter
period most recently ended prior to such Proposed Payment for which Agent has
received financial statements of the Parent is at least 1.0 to 1.0 (calculated
on a pro forma basis as if such Proposed Payment and the use of proceeds thereof
was made on the last day of such 4 fiscal quarter period and, except with
respect to the consideration paid for a Permitted Acquisition or other payment
made for an Investment, constitutes a fixed charge),

 

(c)       Borrowers have delivered a certificate to Agent certifying that all
conditions described in clauses (a) and (b) will be satisfied after giving
effect to the Proposed Payment, and

 

(d)       in the case of Permitted Acquisitions, other terms and conditions
customary for transactions of this type.

 

In addition, certain cash of Restricted Subsidiaries may be used for Optional
Prepayments of Indebtedness, Permitted Acquisitions, Investments and Permitted
Restricted Payments, subject to caps and/or other restrictions to be mutually
agreed. 

 



TS-14

 

 

Financial Covenants: Parent, on a consolidated basis, shall be required to
maintain on a quarterly basis a Fixed Charge Coverage Ratio of at least 1.00 to
1.00, calculated for each 4 quarter period ending on the first day of any
Covenant Testing Period and the last day of each fiscal quarter occurring until
the end of any Covenant Testing Period (including the last day thereof).    
"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal quarter most recently ended prior to a Covenant Trigger Event for which
the Parent is required to deliver to Agent financial statements, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Aggregate Excess Availability has equaled or exceeded the greater of
(i) 15% of the Line Cap and (ii) $50,625,000 for 30 consecutive days.  

"Covenant Trigger Event" means if at any time Aggregate Excess Availability is
less than the greater of (i) 15% of the Line Cap and (ii) $50,625,000.

 

EBITDA and unfinanced capital expenditures for periods prior to the Closing Date
shall be set forth in the Facility documentation in amounts to be mutually
agreed, and Fixed Charges will be annualized and will include amounts accrued
for or required to be paid during the applicable period.

Events of Default: The credit agreement governing the Facility will include the
following events of default for financings of this type applicable to the Loan
Parties and their restricted subsidiaries (certain of which will be subject to
materiality thresholds, exceptions and grace periods to be mutually agreed
upon):  non-payment of obligations; non-performance of covenants and
obligations; material judgments; bankruptcy or insolvency of a material
subsidiary; default on other material debt, including a cross event of default
to the Deutsche Bank L/C Facility, the Unsecured Notes and material hedging
agreements; breach of any representation or warranty; limitation or termination
of any material guarantee with respect to the Facility; impairment of material
security; employee benefits; actual or asserted invalidity or unenforceability
of any Facility documentation or material liens securing obligations under the
Facility documentation; and those additional events of default deemed reasonably
necessary or advisable upon advice of foreign counsel in respect of the Foreign
Loan Parties, the Revolver Facility Priority Collateral owned by such Loan
Parties and the legal regimes of the applicable foreign countries to be mutually
agreed.

 



TS-15

 

 

Conditions Precedent to Closing: Those conditions set forth on Annex B-I and
those additional conditions deemed reasonably necessary or advisable upon advice
of foreign counsel in respect of the Foreign Loan Parties, the Revolver Facility
Priority Collateral owned by such Loan Parties and the legal regimes of the
applicable foreign countries to be mutually agreed. Assignments:

Each Lender shall be permitted to assign its rights and obligations under the
Loan Documents, or any part thereof, to any person or entity with the consent of
Agent and with the consent of the Borrowers (in each case, such consent not to
be unreasonably withheld or conditioned); provided that no consent by the
Borrowers shall be required for assignments (a) to another Lender, an affiliate
of a Lender or an approved fund under common control with a Lender or (b) after
the occurrence and during the continuance of an Event of Default; provided
further that no consent shall be required for assignments by Barclays to
Barclays Bank Ireland PLC so long as (i) Agent receives notice and customary
documentation deliveries in connection therewith and (ii) at the time of any
such assignment, Barclays Bank Ireland PLC is a U.S. Qualifying Lender. Subject
to customary voting limitations, each Lender shall be permitted to sell
participations in such rights and obligations, or any part thereof to any person
or entity without the consent of the Borrowers. Consent of any Borrower named as
the Borrower representative in accordance with the credit agreement will be
deemed to constitute the consent of all Borrowers.

 

Notwithstanding the preceding paragraph, the consent of the Borrowers (or
Borrower representative) shall be required for any assignment or participation
(i) to a person other than a US Qualifying Lender except after the occurrence
and during the continuance of an Event of Default or (ii) that could reasonably
be expected to result in noncompliance with the Swiss non-bank rules or more
than ten Lenders and participants therein that are not Swiss Qualifying Lenders
except after the occurrence and during the continuance of an Event of Default.

 



TS-16

 

 

QFC Stay Rules: The Facility documentation shall contain customary QFC Stay Rule
provisions. E.U. Bail-In Provisions: The Facility documentation shall contain
customary E.U. Bail-In provisions. Governing Law and Forum: State of New York
Required Lenders: Greater than 50%; provided that at least two unaffiliated
lenders must be included in the vote.  The Facility documentation shall contain
FILO tranche voting provisions to be mutually agreed.   Counsel to Agent:
Goldberg Kohn Ltd.

 



TS-17

 

 

Annex A-I

 

[REDACTED]

 

TS-18

 



 

Annex B-I

 

The availability of the Facility is subject to the satisfaction of each of the
following conditions precedent:

 

(a)                Delivery of Loan Documents duly executed by the Loan Parties
(or applicable third parties as the case may be) including a credit agreement,
security agreements, control agreements, pledge agreements, intercreditor
agreement, and receipt of other documentation customary for transactions of this
type including legal opinions, officers' certificates, instruments necessary to
perfect the Agent's first priority (subject to permitted liens) security
interest in the Revolver Facility Priority Collateral and second priority
(subject to permitted liens) security interest in the Deutsche Bank L/C Facility
Priority Collateral, and certificates of insurance policies and/or endorsements
naming Agent as additional insured or loss payee, as the case may be (to the
extent such certificates and endorsements can be delivered prior to the Closing
Date after the exercise of commercially reasonable efforts), a customary
borrowing notice, if applicable, and such other documentation reasonably
required in connection with the issuance of any Letters of Credit on the Closing
Date, and an updated borrowing base certificate, all in form and substance
reasonably satisfactory to Agent; provided that such collateral documents for
Foreign Loan Parties (other than Canadian Loan Parties) shall be subject to
post-closing periods to be mutually agreed and the receipt thereof shall not
constitute conditions precedent to the availability of the Facility; provided
further that no asset shall be included in any Borrowing Base until such time as
Agent has a first priority (subject to permitted liens) security interest in
such asset and other customary deliveries required in connection therewith;

 

(b)                Evidence of substantially contemporaneous (i) cancellation of
all commitments from, (ii) satisfaction in full of all indebtedness with respect
to the Prepetition Revolving Credit Claims, the Prepetition Term Loan Claims,
the Prepetition A&R Claims and the DIP Facility Claims (as each term is defined
in the Plan of Reorganization), and (iii) termination of all existing liens in
favor of the Prepetition Agents, the Prepetition Lenders, the DIP Agent and the
DIP Lenders (as each term is defined in the Plan of Reorganization) and any
other creditor with a lien on the Collateral (except for permitted liens)
(subject to arrangements reasonably satisfactory to the Agent having been made
for the applicable filings of terminations);

 

(c)                With respect to each Loan Party, receipt of evidence of
corporate authority (including copies of governing documents certified as of a
recent date by the appropriate governmental official to the extent available in
the applicable jurisdiction or otherwise by a responsible officer) and, to the
extent available in the applicable jurisdictions, certificates of status issued
as of a recent date by the jurisdictions of organization of each Loan Party, all
in form and substance reasonably satisfactory to Agent;

 

(d)                Completion of (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for the Loan Parties, (ii) OFAC/PEP
searches and customary individual background checks for the Loan Parties' senior
management and key principals, and (iii) customary certificates regarding
beneficial ownership or control in connection with applicable "beneficial
ownership" rules and regulations in respect of the Loan Parties, the results of
each of which are satisfactory to each Lender;

 

(e)                After giving effect to the initial use of proceeds (including
the payment of all cure payments and fees and expenses, including administrative
and other expenses associated with the bankruptcy proceedings of the Parent),
(a) minimum availability under the Facility at closing is not less than
$150,000,000, and (b) minimum availability under the Facility plus unrestricted
cash of the Loan Parties at closing (located in the United States, England,
Canada, Norway, United Arab Emirates and Germany), is not less than
$350,000,000;

 



TS-19

 

 

(f)                 Receipt of all governmental and third party approvals
(including shareholder approvals and other consents) necessary or, in the
reasonable opinion of the Agent, advisable in connection with the Transactions,
which shall all be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the Transactions;

 

(g)                No default or Event of Default under the Loan Documents shall
have occurred or shall result from the making of the loans and other extension
of credit by the Lenders;

 

(h)                The representations and warranties of the Loan Parties
contained in the Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on the Closing Date;

 

(i)                 The order confirming the Plan of Reorganization shall have
become a Final Order (as defined in the Plan of Reorganization) (provided that
solely for purposes of this clause (i), that certain appeal filed by GAMCO Asset
Management Inc. in the United States District Court docketed as 4:19-cv-4324,
(the "GAMCO Appeal") shall not prevent such order from becoming a Final Order to
the extent such order would otherwise be a Final Order but for the GAMCO
Appeal), and such order shall not have been amended, modified, vacated, stayed
or reversed;

 

(j)                 The Irish Scheme of Arrangement (as defined in the Plan of
Reorganization) has been approved by the High Court of Ireland, or such other
structure as is reasonably acceptable to the Agent and has become effective in
accordance with its terms or will become effective concurrently with
effectiveness of the Plan of Reorganization, and the appointment of provisional
liquidators has been approved and the implementation of a scheme of arrangement
in Bermuda under section 99 of the Companies Act 1981 of Bermuda has been
sanctioned by the Bermuda court, or such other structure as is reasonably
acceptable to the Agent, and has become effective in accordance with its terms
or will become effective concurrently with effectiveness of the Plan of
Reorganization;

 

(k)                The conditions precedent to the confirmation of the Plan of
Reorganization set forth in the Plan of Reorganization shall have occurred and
the conditions precedent to the "effective date" set forth in the Plan of
Reorganization shall have occurred; with respect to such conditions precedent to
the confirmation of the Plan of Reorganization and effective date, the Parent
shall have confirmed to Agent in writing that such conditions precedent have
been satisfied or waived (in accordance with the Plan of Reorganization) and
that the "effective date" has occurred. All other actions, documents and
agreements necessary to implement the Plan of Reorganization shall have been
effected or executed and delivered, as the case may be, to the required parties
and, to the extent required, filed with the applicable governmental units in
accordance with applicable laws;

 

(l)                 There shall be no adversary proceeding pending in the
Bankruptcy Court, or litigation commenced outside of the bankruptcy proceedings
that is not stayed pursuant to section 362 of the Bankruptcy Code, seeking to
enjoin or prevent the financing or the transactions contemplated hereby;

 

(m)                Borrowers shall have (i) received commitments of at least
$150,000,000 (or such lesser amount as may be agreed to by the Required
Consenting Noteholders (as such term is defined in the Plan of Reorganization)
under the Deutsche Bank L/C Facility on terms and conditions reasonably
satisfactory to Agent, including a split-lien intercreditor agreement in form
and substance reasonably satisfactory to Agent (the "Split Lien Intercreditor")
and (ii) issued at least $1,500,000,000 of unsecured notes (the "Unsecured
Notes") on the terms and conditions set forth in the Plan and the Restructuring
Support Agreement; and

 



TS-20

 

 

(n)               Consummation of the Transactions on or before December 31,
2019.

 



TS-21

 